Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 1 of 60 PageID #: 42




                     Exhibit B
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 2 of 60 PageID #: 43

                                                                                                       US008395691 B2


(12) United States Patent                                                     (10) Patent No.:                        US 8,395,691 B2
       Tang et al.                                                            (45) Date of Patent:                               Mar. 12, 2013
(54) OPTICAL IMAGE-CAPTURING LENS                                                 7.916,401     B2 *     3/2011   Chen et al. ....................   359,716
        ASSEMBLY                                                                  8,000,033     B1*      8/2011   Tang et al. ..               ...   359,716
                                                                                  8,077.400     B2 *    12/2011   Tang ...........             ...   359,716
                                                                                  8,081,393     B2 *    12/2011   Chen et al. ..               ...   359,716
(75) Inventors: Hsiang Chi Tang, Taichung (TW); Dung                              8,154,807     B2 *     4/2012   Tsai et al. ...              ...   359,716
                Yi Hsieh, Taichung (TW); Chun Shan                                8,169,528     B2*     5/2012    Chen et al. ..               ...   348/335
                Chen, Taichung (TW); Tsung Han Tsai,                              8,174.777     B2 *     5/2012   Tang et al. ..               ...   359,784
                Taichung (TW)                                                     8,179,470     B2 *    5/2012    Chen et al. ..               ... 348/335
                                                                                  8,179,615     B1*     5/2012    Tang et al. ..               ... 359,714
(73) Assignee: Largan Precision Co., Ltd., Taichung                               8,194,172     B2 *
                                                                                                  6/2012          Tang et al. ..               ... 348/340
                                                                                  8, 199.418    B2 *
                                                                                                   6/2012         Chen et al. ..                   359,773
               (TW)                                                               8.294.997 B2 * 10/2012 Tang et al. ..                            359,773
                                                                                  8,310,770 B2 * 1 1/2012 Tang et al. ..                       ... 359,784
(*) Notice:           Subject to any disclaimer, the term of this           2004/O135917 A1*            7, 2004 Mihara .......                  ... 348,335
                      patent is extended or adjusted under 35               2005/0253952 A1* 11/2005 Minefuji r 348/335
                                                                            2007, 0146901 A1            6, 2007 Noda
                      U.S.C. 154(b) by 295 days.                            2010/0097709 A1             4/2010 Tsai .............................. 359,715
                                                                            2010/0149404 A1*            6, 2010 Imamura et al. .............. 348/335
(21) Appl. No.: 12/912,401
                                                                           * cited by examiner
(22) Filed:           Oct. 26, 2010
(65)                     Prior Publication Data                            Primary Examiner — Kelly L Jerabek
        US 2012/0044403 A1              Feb. 23, 2012
                                                                           (74) Attorney, Agent, or Firm — Morris, Manning & Martin,
                                                                           LLP, Tim Tingkang Xia, Esq.
(30)               Foreign Application Priority Data
                                                                           (57)                          ABSTRACT
  Aug. 20, 2010         (TW) ............................... 99 127879 A
                                                                           This invention provides an optical image-capturing lens
(51) Int. Cl.                                                              assembly comprising, in order from an object side to an image
        H04N 5/225                  (2006.01)                              side: a first lens element with positive refractive power; a
        G02B 3/6                    (2006.01)                              second lens element with negative refractive power; a third
        GO2B3/02                    (2006.01)                              lens element, the object-side and image-side Surfaces thereof
        GO2B 13/18                  (2006.01)                              being aspheric; and a fourth lens element having a concave
(52) U.S. Cl. ......................... 348/335; 348/340; 359/715          image-side Surface, the object-side and image-side Surfaces
(58) Field of Classification Search .................. 348/335,            thereof being aspheric and at least one inflection point being
               348/340,360 362; 359/715, 716, 771, 772,                    formed on at least one of the object-side and image-side
                                                              359/784      surfaces thereof. The present lens assembly is further pro
        See application file for complete search history.                  vided with a stop and an electronic sensor for image forma
                                                                           tion of an object. The stop is disposed between the object and
(56)                     References Cited                                  the second lens element, and the electronic sensor is disposed
                                                                           at an image plane.
                  U.S. PATENT DOCUMENTS
       6,130,714. A * 10/2000 Abe et al. ...................... 348/335
       7,609,313 B2 * 10/2009 Yamaguchi et al. .......... 348/335                              29 Claims, 43 Drawing Sheets
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 3 of 60 PageID #: 44


U.S. Patent         Mar. 12, 2013    Sheet 1 of 43        US 8,395,691 B2




          d
      y



              d




                  \                 |\
              d




                  A TS
                    N. VIN SANS
                      S     ANN
                                      E      S
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 4 of 60 PageID #: 45
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 5 of 60 PageID #: 46


U.S. Patent         Mar. 12, 2013   Sheet 3 of 43          US 8,395,691 B2




                                      N
        s         NY   x                  N5          SS
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 6 of 60 PageID #: 47


U.S. Patent                                               US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 7 of 60 PageID #: 48


U.S. Patent         Mar. 12, 2013   Sheet 5 of 43         US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 8 of 60 PageID #: 49


U.S. Patent                                               US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 9 of 60 PageID #: 50


U.S. Patent         Mar. 12, 2013   Sheet 7 of 43         US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 10 of 60 PageID #: 51


 U.S. Patent                                                   395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 11 of 60 PageID #: 52


 U.S. Patent         Mar. 12, 2013   Sheet 9 of 43        US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 12 of 60 PageID #: 53


 U.S. Patent                                              US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 13 of 60 PageID #: 54


 U.S. Patent         Mar. 12, 2013   Sheet 11 of 43       US 8,395,691 B2




                                       4.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 14 of 60 PageID #: 55
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 15 of 60 PageID #: 56


 U.S. Patent         Mar. 12, 2013        Sheet 13 of 43         US 8,395,691 B2




                       E
                              -N     N.
                                          N
                                            N
                                              s
                                              Sa\
                                              N.
                                                           Sis
                                                                       s




                                                 F
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 16 of 60 PageID #: 57
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 17 of 60 PageID #: 58


 U.S. Patent         Mar. 12, 2013   Sheet 15 of 43         US 8,395,691 B2




                                                              TCN



           SH


                        N-S
                   &a & 3 NVA
                          SA 35
                                                      CYC




                                                                     2.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 18 of 60 PageID #: 59


 U.S. Patent                                              US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 19 of 60 PageID #: 60


 U.S. Patent         Mar. 12, 2013   Sheet 17 of 43       US 8,395,691 B2




                                              s
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 20 of 60 PageID #: 61
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 21 of 60 PageID #: 62


 U.S. Patent          Mar. 12, 2013   Sheet 19 of 43        US 8,395,691 B2




             Y-SIA                                                    -
         s     NNullII
                 N. CS5
                       - as ,
                            ss i.
                  s            N.                      SS
                        NNL'?
                      | NY
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 22 of 60 PageID #: 63
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 23 of 60 PageID #: 64


 U.S. Patent                     Mar. 12, 2013              Sheet 21 of 43                 US 8,395,691 B2




                                                       TABLE
                                                 (Embodiment 1)
                                     f– 1.70 mm, Fno - 2.08. HFOV - 37.4 deg.
       Surface H.                  Curvature Radius | Thickness      Material   Index   Abbe H   Focal
                                                                                                 length
           O         Object              Plano            Infinity
           I         Lens 1          1.38|160 (ASP) ||    0.365      Plastic     544     55.9     1.84
           2                        -3.305800 (ASP) || -0.030
           3        Ape. Stop            Plano            0.143
           4         LenS 2         -6.453700 (ASP) ||    0.300      Plastic    1,632    23.4    -3,51
           5                         3.44.6500 (ASP) ||   0.154
           6         Lens 3         -1.758030 (ASP) ||    0.559      Plastic    1.544    55.9    0.71
           7                        -0.353610 (ASP)       0.035
           8            "'         - 12.77|400 (ASP)      0300       Plastic     544     55.9    -0.77
           9                         0.436290 (ASP) || 0.400
           10        IR-filter           Plano            O2OO        Glass     1517     642
           11                            Plano            O. 183
           12         Image              Plano
       Reference wavelength is d-line(587.6 mm)



                                                 Fig.11
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 24 of 60 PageID #: 65
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 25 of 60 PageID #: 66


 U.S. Patent                   Mar. 12, 2013               Sheet 23 of 43                     US 8,395,691 B2




                                                       TABLE 3
                                                 (Embodiment 2)
                                     T- 1.70 mm. Fino - 2.08. HFOV - 37.5 deg.
        Surface #                  Curvature Radius Thickness | Matcrial | Index      Abbc if   R
            O         Object            Plano            Infinity
                     Ape. Stop          Plano           -O.050
                      Lens 1         1.337 120 (ASP)     0.390      Plastic   1.544    55.9      1.31
            3                      - 1.366920 (ASP)      0.040
            4         Lens 2       -2.409530 (ASP)       0.280      Plastic   1.632    23.4     -2.24
            5                       3.576900 (ASP)       0.189
            6         Lens 3       -1.250460 (ASP)       0.489      Plastic   1.544    55.9      0.74
            7                      -0.348070 (ASP)       0.035
            8         Lens 4      -12.771400 (ASP)       0.293      Plastic   1544     55.9     -0.77
            9                       ().437800 (ASP)      0.400
            10        IR-filter         Plano            0.2OO      Glass     1517     64.2
            11                          Plano            0.185
            12         Image            Plano
        Reference wavelength is d-line(587.6 mm)




                                                   Fig.13
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 26 of 60 PageID #: 67
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 27 of 60 PageID #: 68


 U.S. Patent                 Mar. 12, 2013               Sheet 25 of 43                      US 8,395,691 B2




                                                       TABLES
                                                   (Embodiment 3)
                                     f = 1.99 mm. Fino = 2.80. HFOV = 37.1 deg.
         Surface #                 Curvature Radius Thickness | Material      Index     Abbe it   R
             O         Object           Plano           Infinity
                       Lens 1       2.658000 (ASP)      O492        Plastic   1544       55.9     155
             2                     - 1.159000 (ASP)     -0.032
             3       Ape. Stop           Plano          O109
             4         Lens 2       3.733200 (ASP)      O.254       Plastic   1650       21.4     -2.68
             5                      1.155910 (ASP)      O.281
             6         Lens 3      - 1.414600 (ASP)     O519        Plastic       544    55.9     0.79
             7                     -0.370890 (ASP)      O.O84
             8         Lens 4      - 1.1 18190 (ASP)    O.357       Plastic       544    55.9     -0.77
             9                      0.740740 (ASP)      O3OO
            10        IR-filter         Plano           O.200       Glass     1517       64.2
            11                           Plano          0.275
             12        Image             Plano
         Reference wavelength is d-line(587.6nm)



                                                 Fig.15
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 28 of 60 PageID #: 69
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 29 of 60 PageID #: 70


 U.S. Patent                  Mar. 12, 2013               Sheet 27 of 43                      US 8,395,691 B2




                                                       TABLE 7
                                                 (Embodiment 4)
                                      T-2.23 mm. Fino -2.82, HPOV - 37.2 deg.
         Surface #                  Curvature Radius   Thickness | Material   Index   Abbe it    Focal
                                                                                                 length
             O         Object            Plano          Infinity
                      Ape. Stop          Plancy         -O.O20
             2         Lens 1        1.508450 (ASP)      O371       Plastic   1544     55.9       183
             3                      -2.667.420 (ASP)     O.O71
             4         Lens 2        3.310000 (ASP)      O.250      Plastic   1,632    23.4      -3.07
             5                       1.1884.40 (ASP)     O3)
             6         Lens 3       -1.838 170 (ASP)     0.359      Pastic    1530     55.8      1507
             7                      -1.595280 (ASP)      O. 117
             8         Lens 4        0.840870 (ASP)      0.445     Plastic    1530     55.8      1.32
             9                       0.798630 (ASP)      O400
             10        IR-filter         Plano           O3OO       Glass     1517     642
                                         Plano           O.279
             12         Image            Plano
         Reference wavelength is d-line(587.6 mm)


                                                    Fig.17
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 30 of 60 PageID #: 71
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 31 of 60 PageID #: 72


 U.S. Patent                 Mar. 12, 2013                Sheet 29 of 43                           US 8,395,691 B2




                                                       TABLE 9
                                                    (Embodiment 5)
                                      f = 1.66 mm, Fno = 2.40, HFOV= 37.9 deg.
          Surface it                Curvature Radius Thickness Material        Index     Abbe it     fh
              O         Object           Plano           Infinity
                       Ape. Stop         Plano           -0.050
              2         Lens 1       1.143640 (ASP) || 0.317          lastic     1.544    55.9       155
              3                     -2.871440 (ASP)    0.038
              4         Lens 2     -28.402700 (ASP)      0.245       Plastic     1.650    2.4        -327
              5                      2.305860 (ASP)      O.75
              6         Lens 3      -0.956300 (ASP)      0.333       Plastic   1.544      55.9       2.76
              7                     -0.655600 (ASP)      0.035
              8         Lens 4       0.800240 (ASP) ||   0.275       Plastic   1544       55.9       -826
              9                      0.597.000 (ASP)     0.400
             10        IR-?ilter         Plano           0.2OO       Glass     1517       64.2
             11                          Plano           0.305
             12         Image            Plano
         Reference wavelength is d-line(587.6 mm)


                                                 Fig.19
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 32 of 60 PageID #: 73
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 33 of 60 PageID #: 74


 U.S. Patent                      Mar. 12, 2013             Sheet 31 of 43                   US 8,395,691 B2




                                                         TABLE 11
                                                    (Embodiment 6)
                                       f = 2.06 mm. Fno - 2.45, HFOW - 33.0 deg.
        Surface it                   Curvature Radius Thickness | Material      Index   Abbe ii   fG
            O         Object               Plano           Infinity
                      Lens             3.277700 (ASP)      0.642      Plastic   1544     55.9     16
            2                         -1.110 150 (ASP)     -0.035
            3        Ape. Stop             Plano           0.108
            4          Lens 2        -50.000000 (ASP) ||   0.300      Plastic   1.632    23.4     -2.36
            5                          1541360 (ASP)       0.275
            6         Lens 3          -1.684030 (ASP)      0.564      Plastic   1.544    55.9     0.88
            7                         -0.416700 (ASP)      0.078
            8         Lens 4          -2.111120 (ASP) ||   0.350      Plastic   1.544    55.9     -0.98
            9                          0.757750 (ASP)      0.400
            10        IR-filter            Plano           0.2OO      Glass     1517     64.2
                                           Plano           0.325
            12         Image              Plano
        Reference wavelength is d-line(587.6 mm)


                                                   Fig.21
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 34 of 60 PageID #: 75
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 35 of 60 PageID #: 76


 U.S. Patent                    Mar. 12, 2013              Sheet 33 of 43                        US 8,395,691 B2




                                                       TABLE 3
                                                    (Embodiment 7)
                                      f = 2.30 mm, Fno = 2.85. HFOW = 37.0 deg.
         Surface if                 Curvature Radius Thickness | Material      Index   Abbe it    R
             O         Object            Plano          Infinity
             1        Ape. Stop          Plano          -0.050
             2         Lens          1.093390 (ASP)      0.373       Plastic   1.544    55.9       1.83
             3                      -9710200 (ASP)       0.05)
             4         Lens 2        3.83 1800 (ASP)     0.253       Plastic   1.650    21.4      -3.69
             5                       1.436280 (ASP)      0.358
             6         Lens 3       -1.836580 (ASP)      0.366       Plastic   1.544    55.9      -15.47
             7                      -2.514280 (ASP)      0.050
             8         Lens 4        0.851600 (ASP)      0,466       Plastic   1544     55.9      6.93
             9                       0.887860 (ASP)      0.40)
              O        TR-filter         Plano           0.200       Glass     1517     64.2
             11                          Plano           0.297
             12        Image             Plano
         Reference wavelength is d-line(587.6 mm)


                                                    Fig.23
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 36 of 60 PageID #: 77
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 37 of 60 PageID #: 78


 U.S. Patent                      Mar. 12, 2013               Sheet 35 of 43                   US 8,395,691 B2




                                                       TABLE 15
                                                   (Fmbodiment 8)
                                      f = 2.42 mm, Fno = 2.60. HFOV = 38.5 deg.
        Surface #                   Curvature Radius Thickness | Material     Index   Abbe H   R
            O         Object             Plano           Infinity
            1         Lens 1          0.935890 (ASP)     0.473      Plastic   1.544    55.9     1.82
            2                        13.533600 (ASP)     0.026
            3        Ape. Stop           Plano           0.026
            4         LenS 2        -49.522900 (ASP)     0.250      Plastic   I.634    23.8    -5.27
            5                         3.588000 (ASP)     0.315
            6         Lens 3         -2.002710 (ASP)     0.654      Plastic   1.544    55.9      40
            7                        -0.615390 (ASP)     0.173
            8         Lens 4         -1.423330 (ASP)     0.281      Plastic   1.544    55.9    - . 14
            9                         1.184190 (ASP)     0.300
            10        IR-?ilter          Plano           0.210      Glass     1517     64.2
             I                           Plano           0.96
            12         Image             Plano
        Reference wavelength is d-line(587.6 nm)


                                                        Fig.25
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 38 of 60 PageID #: 79
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 39 of 60 PageID #: 80


 U.S. Patent                  Mar. 12, 2013                Sheet 37 of 43                         US 8,395,691 B2




                                                       TABLE 17
                                                    (Embodiment 9)
                                      f = 1.71 mm, Fno = 2.40. HFOW = 37.2 deg.
         Surface #                  Curvature Radius Thickness | Material      Index    Abbe ti     fG
             O         Object            Plano           Infinity
             1         Lens           1.119670 (ASP)     0.364       Plastic   1544      55.9        1.99
             2                     -29.001800 (ASP)      0.010
             3        Ape. Stop          Plano           0,126
             4          Lens 2      -6.472300 (ASP)      0.266       Plastic   1632      23.4       -3.17
             5                       2.945690 (ASP)      0.114
             6         Lens 3       -1.851590 (ASP)      0.571       Plastic      544    55.9       0.71
             7                      -0.354390 (ASP)      0.035
             8         Lens 4        7.540000 (ASP)      0.279       Plastic      544    55.9       -0.82
             9                       0.414140 (ASP)      0.400
            10         IR-filter         Plano           0.200       Glass     1517      64.2
                                         Plano           O.233
            12         Image             Plano
         Reference wavelength is d-line(587.6 mm)



                                                       Fig.27
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 40 of 60 PageID #: 81
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 41 of 60 PageID #: 82


 U.S. Patent                    Mar. 12, 2013              Sheet 39 of 43                      US 8,395,691 B2




                                                        TABLE19
                                                 (Embodiment 10)
                                      f 2.03 mm. Fino 2.47. HFOV 37.5 deg.
         Surface #                  Curvature Radius | Thickness | Material   Index   Abbe #     R
             O         Object            Plano           Infinity
             1        Ape. Stop          Plano           -0.070
             2         Lens 1         1.0989 10 (ASP)     0.363     Plastic   1.544    55.9      1.58
             3                       -3.494.100 (ASP)     0.047
             4         Lens 2      -100.000000 (ASP)      0.280     Plastic   1634     23.8      -2.69
             5                        1.734570 (ASP)      0.233
             6         Lens 3        -1,424210 (ASP)      0.345     Plastic    544     55.9        26
             7                       -0.50730 (ASP)       0.035
             8         LcnS 4         1924270 (ASP)       0.280     Plastic   1544     55.9      -33
             9                        0.500000 (ASP)      0.300
             10        IR-filter         Plano            0.600     Glass     1517     64.2
             11                          Plano            0.87
             2          Image            Plano
         Rcferencc wavelength is d-line(587.6 nm)


                                                    Fig.29
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 42 of 60 PageID #: 83
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 43 of 60 PageID #: 84


 U.S. Patent                                              US 8,395,691 B2




                                                     J?
                                                     ?
                                                     *?
                                                     Ig
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 44 of 60 PageID #: 85


 U.S. Patent                                              US 8,395,691 B2
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 45 of 60 PageID #: 86


 U.S. Patent         Mar. 12, 2013   Sheet 43 of 43       US 8,395,691 B2




                                           18
                                           Z
                                           |
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 46 of 60 PageID #: 87


                                                       US 8,395,691 B2
                                1.                                                                         2
        OPTICAL MAGE-CAPTURING LENS                                       object, the stop is disposed between the object and the second
                 ASSEMBLY                                                 lens element, the electronic sensor is disposed at an image
                                                                          plane, a light ray having an incident angle of 36.5 degrees
           CROSS-REFERENCE TO RELATED                                     with respect to an optical axis and passing through a center of
                  APPLICATIONS                                            the stop intersects the image-side Surface of the fourth lens
                                                                          element at a point, a perpendicular distance from the point to
   This non-provisional application claims priority under 35              the optical axis is Yc1, half of a diagonal length of an effective
U.S.C. S119(a) on Patent Application No(s). 099127879 filed               pixel area of the electronic sensor is ImgH, a distance on the
in Taiwan, R.O.C. on Aug. 20, 2010, the entire contents of                optical axis between the stop and the electronic sensor is SL,
which are hereby incorporated by reference.                          10   a distance on the optical axis between the object-side Surface
                                                                          of the first lens element and the electronic sensor is TTL, and
          BACKGROUND OF THE INVENTION                                     they satisfy the following relations: 0.35<Yc1/ImgH<0.95:
                                                                          O.70<SLFTTL31.20.
   1. Field of the Invention                                                 Moreover, the present invention provides an optical image
   The present invention relates to an optical image-capturing       15   capturing lens assembly comprising, in order from an object
lens assembly, and more particularly, to a compact optical                side to an image side: a first lens element with positive refrac
image-capturing lens assembly used in an electronic product.              tive power; a second lens element with negative refractive
   2. Description of the Prior Art                                        power; a plastic third lens element, the object-side and image
   In recent years, with the popularity of portable electronic            side Surfaces thereof being aspheric; and a plastic fourth lens
products featuring photographing function, the demand for                 element having a concave image-side Surface, the object-side
compact imaging lenses is increasing, and the sensor of a                 and image-side Surfaces thereof being aspheric and at least
general photographing camera is none other than CCD                       one inflection point being formed on at least one of the object
(charge coupled device) or CMOS device (Complementary                     side and image-side Surfaces thereof, wherein the assembly is
Metal Oxide Semiconductor device). Furthermore, as                        further provided with a stop and an electronic sensor for
advances in semiconductor manufacturing technology have              25   image formation of an object, the stop is disposed between the
allowed the pixel size of sensors to be reduced, and the reso             object and the second lens element, the electronic sensor is
lution of compact imaging lenses has gradually increased,                 disposed at an image plane, a light ray having an incident
there is an increasing demand for compact imaging lenses                  angle of 36.5 degrees with respect to an optical axis and
featuring better image quality.                                           passing through a center of the stop intersects the image-side
   A conventional compact imaging lens assembly for por              30   Surface of the fourth lens element at a point, a perpendicular
table electronic products, such as the one disclosed in U.S.              distance from the point to the optical axis is Yc1, half of a
Pat. No. 7,145.736, generally comprises three lens elements,              diagonal length of an effective pixel area of the electronic
in order from an object side to an image side: a first lens               sensor is ImgH, a distance on the optical axis between the
element with positive refractive power, a second lens element             object-side surface of the first lens element and the electronic
with negative refractive power, and a third lens element with        35   sensor is TTL, and they satisfy the following relations:
positive refractive power. However, as advances in semicon                0.35<Yc1/ImgH<0.95; 1.80 mm.<TTL<3.20 mm.
ductor manufacturing technology will never stop while elec                   Furthermore, the present invention provides an optical
tronic products are becoming even more compact at the same                image-capturing lens assembly comprising, in order from an
time, the pixel size of sensors will only become even smaller             object side to an image side: a first lens element with positive
and the standard for image quality even higher. A conven             40   refractive power having a convex object-side Surface; a sec
tional lens assembly comprising three lens elements, there                ond lens element with negative refractive power, a plastic
fore, is not applicable for higher-end lens modules. U.S. Pat.            third lens element, the object-side and image-side Surfaces
No. 7.365.920 has disclosed a lens assembly comprising four               thereof being aspheric; and a plastic fourth lens element hav
lens elements, wherein the first and second lens elements are             ing a concave image-side Surface, the object-side and image
adhered by means of two glass spherical Surface lenses to            45   side Surfaces thereof being aspheric and at least one inflection
form a doublet So as to correct chromatic aberrations. Such an            point being formed on at least one of the object-side and
arrangement of optical elements, however, has the following               image-side surfaces thereof, wherein the assembly is further
disadvantages: (1) the degree of freedominarranging the lens              provided with an electronic sensor for image formation of an
system is curtailed due to the employment of excess number                object, the electronic sensor is disposed at an image plane, a
of glass spherical Surface lenses; thus, the total track length of   50   distance on the optical axis between the object-side surface of
the system cannot be reduced easily; (2) the process of adher             the first lens element and the electronic sensor is TTL, and
ing glass lenses together is complicated, posing difficulties in          they satisfy the following relation: 1.80 mm.<TTL<3.20 mm.
manufacture.                                                                 Such an arrangement of optical elements can effectively
                                                                          reduce the size of the lens assembly; meanwhile, for the
             SUMMARY OF THE INVENTION                                55   image-capturing lens system, the field of view can be
                                                                          enlarged and higher resolution can be achieved.
   The present invention provides an optical image-capturing                 In an optical image-capturing lens assembly of the present
lens assembly comprising, in order from an object side to an              invention, the first lens element has positive refractive power,
image side: a first lens element with positive refractive power,          which provides part of the refractive powerfor the system and
a second lens element with negative refractive power; a third        60   helps to reduce the total track length of the lens assembly. The
lens element, the object-side and image-side Surfaces thereof             second lens element has negative refractive power, which
being aspheric; and a fourth lens element having a concave                allows the aberrations produced by the first lens element with
image-side Surface, the object-side and image-side Surfaces               positive refractive power to be effectively corrected, as well
thereof being aspheric and at least one inflection point being            as allows the chromatic aberrations of the system to be favor
formed on at least one of the object-side and image-side             65   ably corrected. The third lens element may have either nega
surfaces thereof, wherein the assembly is further provided                tive or positive refractive power. When the third lens element
with a stop and an electronic sensor for image formation of an            has positive refractive power, the refractive power of the first
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 47 of 60 PageID #: 88


                                                       US 8,395,691 B2
                               3                                                                         4
lens element can be favorably distributed, thereby reducing               posed between the object and the second lens element, it is for
the sensitivity of the system effectively; when the third lens            the purpose of achieving a good balance between the telecen
element has negative refractive power, the Petzval Sum of the             tric feature and a wide field of view of the lens assembly.
system can be corrected favorably and the peripheral image
field becomes flatter. The fourth lens element may have either                  BRIEF DESCRIPTION OF THE DRAWINGS
negative or positive refractive power. When the fourth lens
element has positive refractive power, the high order aberra                 FIG. 1A shows an optical image-capturing lens assembly
tions of the system can be favorably corrected, thereby                   in accordance with a first embodiment of the present inven
increasing the resolution of the lens assembly; when the                  tion.
fourth lens element has negative refractive power, the princi        10      FIG. 1B shows the aberration curves of the first embodi
pal point of the optical system can be placed away from the               ment of the present invention.
image plane, thereby reducing the total track length of the                  FIG. 2A shows an optical image-capturing lens assembly
system favorably and maintaining a compact lens assembly.                 in accordance with a second embodiment of the present
   In an optical image-capturing lens assembly of the present             invention.
invention, the first lens element may be a bi-convex lens            15
                                                                             FIG.2B shows the aberration curves of the second embodi
element or a meniscus lens element having a convex object                 ment of the present invention.
side Surface and a concave image-side Surface. When the first                FIG. 3A shows an optical image-capturing lens assembly
lens element is a bi-convex lens element, the refractive power
thereof can be favorably distributed, thereby reducing the                in accordance with a third embodiment of the present inven
total track length of the lens assembly; when the first lens              tion.
element is a meniscus lens element, the astigmatism of the                   FIG. 3B shows the aberration curves of the third embodi
system can be corrected favorably. The second lens element                ment of the present invention.
has a concave image-side surface, which allows the back                      FIG. 4A shows an optical image-capturing lens assembly
focal length of the system to be extended favorably, thereby              in accordance with a fourth embodiment of the present inven
providing Sufficient space to accommodate other components           25   tion.
in the lens assembly; preferably, the second lens element also               FIG. 4B shows the aberration curves of the fourth embodi
has a concave object-side Surface. The third lens element has             ment of the present invention.
a concave object-side surface and a convex image-side Sur                    FIG. 5A shows an optical image-capturing lens assembly
face, which allows theastigmatism and high order aberrations              in accordance with a fifth embodiment of the present inven
of the system to be favorably corrected. The fourth lens ele         30   tion.
ment has a concave image-side Surface, which allows the                      FIG. 5B shows the aberration curves of the fifth embodi
principal point of the optical system to be placed away from              ment of the present invention.
the image plane, thereby reducing the total track length of the              FIG. 6A shows an optical image-capturing lens assembly
system favorably and maintaining a compact lens assembly.                 in accordance with a sixth embodiment of the present inven
When the fourth lens element has a convex object-side sur            35   tion.
face and a concave image-side Surface, the astigmatism and                   FIG. 6B shows the aberration curves of the sixth embodi
high order aberrations of the system can also be corrected                ment of the present invention.
favorably; when the fourth lens element has concave object                   FIG. 7A shows an optical image-capturing lens assembly
side and image-side Surfaces, the principal point of the optical          in accordance with a seventh embodiment of the present
system can be placed even farther from the image plane,              40   invention.
thereby further reducing the total track length of the lens                  FIG. 7B shows the aberration curves of the seventh
assembly.                                                                 embodiment of the present invention.
   In an optical image-capturing lens assembly of the present                FIG. 8A shows an optical image-capturing lens assembly
invention, the stop may be disposed between the object and                in accordance with an eighth embodiment of the present
the first lens element, or between the first lens element and the    45   invention.
second lens element. With the first lens element providing                   FIG. 8B shows the aberration curves of the eighth embodi
positive refractive power and by placing the stop near the                ment of the present invention.
object side of the lens assembly, the total track length of the              FIG. 9A shows an optical image-capturing lens assembly
lens assembly can be reduced effectively. The aforemen                    in accordance with a ninth embodiment of the present inven
tioned arrangement also enables the exit pupil of the lens           50   tion.
assembly to be positioned far away from the image plane;                     FIG.9B shows the aberration curves of the ninth embodi
thus, light will be projected onto the electronic sensor at a             ment of the present invention.
nearly perpendicular angle, and this is the telecentric feature              FIG. 10A shows an optical image-capturing lens assembly
of the image side. The telecentric feature is very important to           in accordance with a tenth embodiment of the present inven
the photosensitive ability of the current solid-state sensor as it   55   tion.
can improve the photosensitivity of the sensor to reduce the                 FIG. 10B shows the aberration curves of the tenth embodi
probability of the occurrence of shading. Moreover, the                   ment of the present invention.
fourth lens element is provided with an inflection point; as a              FIG. 11 is TABLE 1 which lists the optical data of the first
result, the angle at which light is projected onto the sensor             embodiment.
from the off-axis field can be effectively reduced, thereby          60     FIG. 12 is TABLE 2 which lists the aspheric surface data of
further correcting the off-axis aberrations. In addition, when            the first embodiment.
the stop is disposed closer to the second lens element, a wide              FIG. 13 is TABLE 3 which lists the optical data of the
field of view can be favorably achieved. Such an arrangement              second embodiment.
of the stop can facilitate the correction of distortion and                 FIG.14 is TABLE 4 which lists the aspheric surface data of
chromatic aberration of magnification, as well as reduce the         65   the second embodiment.
sensitivity of the system effectively. Therefore, in the present            FIG. 15 is TABLE5 which lists the optical data of the third
optical image-capturing lens assembly, when the stop is dis               embodiment.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 48 of 60 PageID #: 89


                                                       US 8,395,691 B2
                                5                                                                         6
   FIG. 16A is TABLE 6A and FIG. 16B is TABLE 6B, both                       When the relation of 0.35<Yc1/ImgH<0.95 is satisfied, a
listing the aspheric surface data of the third embodiment.                sufficient field of view can be achieved for the lens assembly,
   FIG. 17 is TABLE 7 which lists the optical data of the                 and the angle at which light is projected onto the sensor from
fourth embodiment.                                                        the off-axis field can be effectively reduced, thereby further
   FIG. 18 is TABLE.8 which lists the aspheric surface data of       5    correcting the off-axis aberrations. When the relation of
the fourth embodiment.                                                    0.70<SL/TTL<1.20 is satisfied, a good balance between the
   FIG. 19 is TABLE 9 which lists the optical data of the fifth           telecentric feature and a wide field of view of the lens assem
embodiment.                                                               bly can be favorably achieved.
   FIG. 20A is TABLE 10A and FIG. 20B is TABLE 10B,                          In the aforementioned optical image-capturing lens assem
both listing the aspheric surface data of the fifth embodiment.      10   bly, preferably, the second lens element has a concave image
  FIG. 21 is TABLE 11 which lists the optical data of the                 side surface, which allows the back focal length of the system
 sixth embodiment.                                                        to be extended favorably, thereby providing sufficient space
   FIG.22 is TABLE 12 which lists the aspheric surface data               to accommodate other components in the lens assembly; Fur
of the sixth embodiment.                                                  ther preferably, the second lens element also has a concave
   FIG. 23 is TABLE 13 which lists the optical data of the           15   object-side surface. Preferably, the third lens element has a
 seventh embodiment.                                                      concave object-side Surface and a convex image-side Surface,
   FIG. 24 is TABLE 14 which lists the aspheric surface data              which allows the astigmatism and high order aberrations of
of the seventh embodiment.                                                the system to be favorably corrected.
   FIG. 25 is TABLE 15 which lists the optical data of the                   In the aforementioned optical image-capturing lens assem
eighth embodiment.                                                        bly, preferably, the third lens element has positive refractive
   FIG. 26 is TABLE 16 which lists the aspheric surface data              power; as a result, the refractive power of the first lens ele
of the eighth embodiment.                                                 ment can be favorably distributed, thereby reducing the sen
   FIG. 27 is TABLE 17 which lists the optical data of the                sitivity of the system effectively. Preferably, the fourth lens
 ninth embodiment.                                                        element has negative refractive power, which allows the prin
   FIG. 28 is TABLE 18 which lists the aspheric surface data         25   cipal point of the optical system to be placed away from the
of the ninth embodiment.                                                  image plane, thereby reducing the total track length of the
   FIG. 29 is TABLE 19 which lists the optical data of the                system favorably and maintaining a compact lens assembly.
tenth embodiment.                                                            In the aforementioned optical image-capturing lens assem
   FIG. 30A is TABLE 20A and FIG. 30B is TABLE 20B,                       bly, the focal length of the optical image-capturing lens
both listing the aspheric surface data of the tenth embodi           30   assembly is f, the focal length of the third lens element is f3,
 ment.                                                                    the focal length of the first lens element is fl, and preferably,
   FIG.31 is TABLE 21 which lists the data of the respective              they satisfy the following relation: 0.70<(f/f3)-(fifl)<2.00.
embodiments resulting from the equations.                                 When this relation is satisfied, the refractive power of the
   FIG.32 is a schematic view showing how Yc1 is defined in               system can be favorably distributed by the third lens element,
the ninth embodiment of the present optical image-capturing          35   so that the refractive power of a single lens element will not
lens assembly.                                                            become too large; thus, the sensitivity of the system can be
   FIG.33 is a schematic view showing how Yc2 is defined in               further reduced.
the ninth embodiment of the present optical image-capturing                  In the aforementioned optical image-capturing lens assem
lens assembly.                                                            bly, the thickness of the second lens element on the optical
                                                                     40   axis is CT2, and preferably, it satisfies the following relation:
    DETAILED DESCRIPTION OF THE PREFERRED                                 0.15mm-CT2<0.32 mm. When this relation is satisfied, the
                EMBODIMENTS                                               thickness of the second lens element is more favorable. As a
                                                                          result, fewer manufacturing difficulties will be encountered
   The present invention provides an optical image-capturing              during the lens production process, and the yield rate can be
lens assembly comprising, in order from an object side to an         45   improved; also, plastic lens products will be formed more
image side: a first lens element with positive refractive power,          easily with a higher homogeneity during the injection mold
a second lens element with negative refractive power; a third             ing process.
lens element, the object-side and image-side Surfaces thereof                In the aforementioned optical image-capturing lens assem
being aspheric; and a fourth lens element having a concave                bly, the Abbe number of the first lens element is V1, the Abbe
image-side Surface, the object-side and image-side Surfaces          50   number of the second lens element is V2, and preferably, they
thereof being aspheric and at least one inflection point being            satisfy the following relation: 28.5<V1-V2<42.0. When this
formed on at least one of the object-side and image-side                  relation is satisfied, the chromatic aberrations of the lens
surfaces thereof, wherein the assembly is further provided                assembly can be favorably corrected.
with a stop and an electronic sensor for image formation of an               In the aforementioned optical image-capturing lens assem
object, the stop is disposed between the object and the second       55   bly, the radius of curvature of the image-side surface of the
lens element, the electronic sensor is disposed at an image               fourth lens element is R8, the focal length of the optical
plane, a light ray having an incident angle of 36.5 degrees               image-capturing lens assembly is f, and preferably, they sat
with respect to an optical axis and passing through a center of           isfy the following relation: 0.10<R8/f-0.45. When this rela
the stop intersects the image-side Surface of the fourth lens             tion is satisfied, the principal point of the optical system can
element at a point, a perpendicular distance from the point to       60   be placed away from the image plane, thereby reducing the
the optical axis is Yc1, half of a diagonal length of an effective        total track length of the system favorably and maintaining a
pixel area of the electronic sensor is ImgH, a distance on the            compact lens assembly.
optical axis between the stop and the electronic sensor is SL,               In the aforementioned optical image-capturing lens assem
a distance on the optical axis between the object-side Surface            bly, a light ray having an incident angle of 37.2 degrees with
of the first lens element and the electronic sensor is TTL, and      65   respect to the optical axis and passing through the center of
they satisfy the following relations: 0.35<Yc1/ImgH<0.95:                 the stop intersects the image-side Surface of the fourth lens
O.70<SLFTTL31.20.                                                         element at a point, the perpendicular distance from the point
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 49 of 60 PageID #: 90


                                                       US 8,395,691 B2
                               7                                                                          8
to the optical axis is Yc2, half of the diagonal length of the           favorably. Preferably, the second lens element has a concave
effective pixel area of the electronic sensor is ImgH, and               image-side Surface, which allows the back focal length of the
preferably, they satisfy the following relation: 0.50<Yc2/               system to be extended favorably, thereby providing sufficient
ImgH-0.95. When this relation is satisfied, a sufficient field           space to accommodate other components in the lens assem
of view can be achieved for the lens assembly, and the angle             bly; further preferably, the second lens element also has a
at which light is projected onto the sensor from the off-axis            concave object-side Surface. In the aforementioned optical
field can be effectively reduced, thereby further correcting the         image-capturing lens assembly, preferably, the third lens ele
off-axis aberrations.                                                    ment has a concave object-side Surface and a convex image
   In the aforementioned optical image-capturing lens assem              side Surface, which allows the astigmatism and high order
bly, the distance on the optical axis between the object-side       10   aberrations of the system to be favorably corrected. Prefer
 surface of the first lens element and the electronic sensor is          ably, the fourth lens element has a concave image-side Sur
TTL, and preferably, it satisfies the following relation: 1.80           face, which allows the principal point of the optical system to
 mm-TTL 3.20 mm. When this relation is satisfied, aberra                 be placed away from the image plane, thereby reducing the
tions of the system can also be corrected while the total track          total track length of the system favorably and maintaining a
length of the lens assembly is reduced; thus, the lens assembly     15   compact lens assembly; further preferably, the fourth lens
can be compact while keeping a good image quality. Further               element has a concave object-side Surface.
preferably, the following relation is satisfied: 2.20                       In the aforementioned optical image-capturing lens assem
 mm3TTL3.70 mm.                                                          bly, the focal length of the optical image-capturing lens
   Moreover, the present invention provides an optical image             assembly is f, the focal length of the third lens element is f3,
capturing lens assembly comprising, in order from an object              the focal length of the first lens element is fl, and preferably,
side to an image side: a first lens element with positive refrac         they satisfy the following relation: 0.70<(f/f3)-(f7f1)<2.00.
tive power; a second lens element with negative refractive               When this relation is satisfied, the refractive power of the
power; a plastic third lens element, the object-side and image           system can be favorably distributed by the third lens element,
side Surfaces thereof being aspheric; and a plastic fourth lens          so that the refractive power of a single lens element will not
element having a concave image-side Surface, the object-side        25   become too large; thus, the sensitivity of the system can be
and image-side Surfaces thereof being aspheric and at least              further reduced.
one inflection point being formed on at least one of the object             In the aforementioned optical image-capturing lens assem
side and image-side Surfaces thereof, wherein the assembly is            bly, the Abbe number of the first lens element is V1, the Abbe
further provided with a stop and an electronic sensor for                number of the second lens element is V2, and preferably, they
image formation of an object, the stop is disposed between the      30   satisfy the following relation: 28.5<V1-V2<42.0. When this
object and the second lens element, the electronic sensor is             relation is satisfied, the chromatic aberrations of the lens
disposed at an image plane, a light ray having an incident               assembly can be favorably corrected.
angle of 36.5 degrees with respect to an optical axis and                   In the aforementioned optical image-capturing lens assem
passing through a center of the stop intersects the image-side           bly, half of the diagonal length of the effective pixel area of
Surface of the fourth lens element at a point, a perpendicular      35   the electronic sensor is ImgH, the distance on the optical axis
distance from the point to the optical axis is Yc1, half of a            between the object-side surface of the first lens element and
diagonal length of an effective pixel area of the electronic             the electronic sensor is TTL, the thickness of the second lens
sensor is ImgH, a distance on the optical axis between the               element on the optical axis is CT2, and preferably, they satisfy
object-side surface of the first lens element and the electronic         the following relation: 2.50<TTL/(ImgHxCT2)''<4.35.
sensor is TTL, and they satisfy the following relations:            40   When this relation is satisfied, the lens assembly can maintain
0.35<Yc1/ImgH<0.95; 1.80 mm.<TTL<3.20 mm.                                a compact size, so that it can be favorably installed into a
   When the relation of 0.35<Yc1/ImgH<0.95 is satisfied, a               compact, portable electronic product.
sufficient field of view can be achieved for the lens assembly,             Furthermore, the present invention provides an optical
and the angle at which light is projected onto the sensor from           image-capturing lens assembly comprising, in order from an
the off-axis field can be effectively reduced, thereby further      45   object side to an image side: a first lens element with positive
correcting the off-axis aberrations. When the relation of 1.80           refractive power having a convex object-side Surface; a sec
mm-TTL 3.20 mm is satisfied, aberrations of the system can               ond lens element with negative refractive power, a plastic
also be corrected while the total track length of the lens               third lens element, the object-side and image-side Surfaces
assembly is reduced; thus, the lens assembly can be compact              thereof being aspheric; and a plastic fourth lens element hav
while keeping a good image quality. Further preferably, the         50   ing a concave image-side Surface, the object-side and image
following relation is satisfied: 2.20 mm-TTL-2.70 mm.                    side Surfaces thereof being aspheric and at least one inflection
   In the aforementioned optical image-capturing lens assem              point being formed on at least one of the object-side and
bly, preferably, the third lens element has positive refractive          image-side surfaces thereof, wherein the assembly is further
power; as a result, the refractive power of the first lens ele           provided with an electronic sensor for image formation of an
ment can be favorably distributed, thereby reducing the sen         55   object, the electronic sensor is disposed at an image plane, a
sitivity of the system effectively. Preferably, the fourth lens          distance on the optical axis between the object-side surface of
element has negative refractive power, which allows the prin             the first lens element and the electronic sensor is TTL, and
cipal point of the optical system to be placed away from the             they satisfy the following relation: 1.80 mm.<TTL<3.20 mm.
image plane, thereby reducing the total track length of the                When the relation of 1.80 mm-TTL3.20 mm is satisfied,
system favorably and maintaining a compact lens assembly.           60   aberrations of the system can also be corrected while the total
   In the aforementioned optical image-capturing lens assem              track length of the lens assembly is reduced; thus, the lens
bly, preferably, the first lens element has a convex object-side         assembly can be compact while keeping a good image qual
 surface. When the first lens element is a bi-convex lens ele            ity. Further preferably, the following relation is satisfied: 2.20
ment, the refractive power thereof can be favorably distrib              mm3TTL3.70 mm.
uted, thereby further reducing the total track length of the lens   65      In the aforementioned optical image-capturing lens assem
assembly; when the first lens element is a meniscus lens                 bly, preferably, the second lens element has a concave image
element, the astigmatism of the system can be corrected                  side surface, which allows the back focal length of the system
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 50 of 60 PageID #: 91


                                                       US 8,395,691 B2
                                                                                                     10
to be extended favorably, thereby providing sufficient space               In an optical image-capturing lens assembly of the present
to accommodate other components in the lens assembly; fur                invention, if a lens element has a convex surface, it means the
ther preferably, the second lens element also has a concave              portion of the Surface in proximity to the axis is convex; if a
object-side Surface. In the aforementioned optical image                 lens element has a concave surface, it means the portion of the
capturing lens assembly, preferably, the third lens element         5    Surface in proximity to the axis is concave.
has a concave object-side surface and a convex image-side                   Preferred embodiments of the present invention will be
Surface, which allows the astigmatism and high order aberra              described in the following paragraphs by referring to the
tions of the system to be favorably corrected.                           accompanying drawings.
   In the aforementioned optical image-capturing lens assem                 FIG. 1A shows an optical image-capturing lens assembly
bly, preferably, the third lens element has positive refractive     10
                                                                         in accordance with a first embodiment of the present inven
power; as a result, the refractive power of the first lens ele           tion, and FIG. 1B shows the aberration curves of the first
ment can be favorably distributed, thereby reducing the sen              embodiment of the present invention. The optical image
sitivity of the system effectively. Preferably, the fourth lens
element has negative refractive power, which allows the prin             capturing lens assembly in the first embodiment mainly com
cipal point of the optical system to be placed away from the        15   prises four lens elements, in order from an object side to an
image plane, thereby reducing the total track length of the              image side: a plastic first lens element 110 with positive
system favorably and maintaining a compact lens assembly.                refractive power having a convex object-side surface 111 and
   In the aforementioned optical image-capturing lens assem              a convex image-side surface 112, both of the surfaces 111 and
bly, the focal length of the optical image-capturing lens                112 being aspheric; a plastic second lens element 120 with
assembly is f, the focal length of the third lens element is f3,         negative refractive power having a concave object-side Sur
the focal length of the first lens element is fl, and preferably,        face 121 and a concave image-side surface 122, both of the
they satisfy the following relation: 0.70<(f/f3)-(f7f1)<2.00.            surfaces 121 and 122 being aspheric; a plastic third lens
When this relation is satisfied, the refractive power of the             element 130 with positive refractive power having a concave
system can be favorably distributed by the third lens element,           object-side surface 131 and a convex image-side surface 132,
so that the refractive power of a single lens element will not      25   both of the surfaces 131 and 132 being aspheric; a plastic
become too large; thus, the sensitivity of the system can be             fourth lens element 140 with negative refractive power having
further reduced.                                                         a concave object-side Surface 141 and a concave image-side
   In the aforementioned optical image-capturing lens assem              surface 142, both of the surfaces 141 and 142 being aspheric
bly, the Abbe number of the first lens element is V1, the Abbe           and at least one inflection point being formed on at least one
number of the second lens element is V2, and preferably, they       30
                                                                         of the surfaces 141 and 142. Moreover, the optical image
satisfy the following relation: 28.5<V1-V2<42.0. When this               capturing lens assembly is provided with a stop 100 disposed
relation is satisfied, the chromatic aberrations of the lens             between the first lens element 110 and the second lens ele
assembly can be favorably corrected.                                     ment 120. The optical image-capturing lens assembly further
   In the aforementioned optical image-capturing lens assem              comprises an IR filter 150 disposed between the image-side
bly, a light ray having an incident angle of 36.5 degrees with      35
                                                                         surface 142 of the fourth lens element 140 and an image plane
respect to the optical axis and passing through the center of            160; the IR filter 150 is made of glass and has no influence on
the stop intersects the image-side Surface of the fourth lens            the focal length of the image-capturing lens assembly.
element at a point, the perpendicular distance from the point              The equation of the aspheric Surface profiles is expressed
to the optical axis is Yc1, half of the diagonal length of the           as follows:
effective pixel area of the electronic sensor is ImgH, and          40
preferably, they satisfy the following relation: 0.35<Yc1/
ImgH-0.95. When this relation is satisfied, a sufficient field
of view can be achieved for the lens assembly, and the angle
at which light is projected onto the sensor from the off-axis
field can be effectively reduced, thereby further correcting the    45
off-axis aberrations.                                                      wherein:
   In the aforementioned optical image-capturing lens assem                X: the height of a point on the aspheric Surface at a distance
bly, half of the diagonal length of the effective pixel area of          Y from the optical axis relative to the tangential plane at the
the electronic sensor is ImgH, the distance on the optical axis          aspheric Surface vertex;
between the object-side surface of the first lens element and       50     Y: the distance from the point on the curve of the aspheric
the electronic sensor is TTL, the thickness of the second lens           Surface to the optical axis;
element on the optical axis is CT2, and preferably, they satisfy           k: the conic coefficient;
the following relation: 2.50<TTL/(ImgHxCT2)''<4.35.                          Ai: the aspheric coefficient of order i.
When this relation is satisfied, the lens assembly can maintain              In the first embodiment of the present optical image-cap
a compact size, so that it can be favorably installed into a        55   turing lens assembly, the focal length of the assembly is f, and
compact, portable electronic product.                                    it satisfies the relation: f=1.70 (mm).
   In an optical image-capturing lens assembly of the present                In the first embodiment of the present optical image-cap
invention, the lens elements can be made of glass or plastic             turing lens assembly, the f-number of the assembly is Fno,
material. If the lens elements are made of glass, there is more          and it satisfies the relation: Fno=2.08.
freedom in distributing the refractive power of the system. If      60      In the first embodiment of the present optical image-cap
plastic material is adopted to produce lens elements, the pro            turing lens assembly, half of the maximum field of view of the
duction cost will be reduced effectively. Additionally, the              assembly is HFOV, and it satisfies the relation: HFOV=37.4
Surfaces of the lens elements can be aspheric and easily made            (degrees).
into non-spherical profiles, allowing more design parameter                 In the first embodiment of the present optical image-cap
freedom which can be used to reduce aberrations and the total       65   turing lens assembly, the Abbe number of the first lens ele
number of the lens elements, so that the total track length of           ment 110 is V1, the Abbe number of the second lens element
the image capturing system can be reduced effectively.                   120 is V2, and they satisfy the relation: V1-V2–32.5.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 51 of 60 PageID #: 92


                                                      US 8,395,691 B2
                              11                                                                      12
   In the first embodiment of the present optical image-cap            211 and 212 being aspheric; a plastic second lens element 220
turing lens assembly, the radius of curvature of the image-side        with negative refractive power having a concave object-side
surface 142 of the fourth lens element 140 is R8, the focal            Surface 221 and a concave image-side Surface 222, both of the
length of the assembly is f, and they satisfy the relation:            Surfaces 221 and 222 being aspheric; a plastic third lens
R8/f=0.26.                                                           5 element 230 with positive refractive power having a concave
   In the first embodiment of the present optical image-cap object-side surface 231 and a convex image-side surface 232,
turing lens assembly, the focal length of the assembly is f, the both of the surfaces 231 and 232 being aspheric; a plastic
focal length of the third lens element 130 is f3, the focallength fourth lens element 240 with negative refractive power having
of the first lens element 110 is fl, and they satisfy the relation:    a concave object-side Surface 241 and a concave image-side
(f/f3)-(f/fl)=1.47.                                                 10
                                                                       surface 242, both of the surfaces 241 and 242 being aspheric
   In the first embodiment of the present optical image-cap and             at least one inflection point being formed on at least one
turing lens assembly, the thickness of the second lens element of the          surfaces 241 and 242. Moreover, the optical image
120 on the optical axis is CT2, and it satisfies the relation:         capturing   lens assembly is provided with a stop 200 disposed
CT2=0.300 (mm).
   In the first embodiment of the present optical image-cap- 15 between the object and the object-side surface 211 of the first
turing lens assembly, it is further provided with an electronic lens element 210. The optical image-capturing lens assembly
sensor disposed at the image plane 160 for image formation of further comprises an IR filter 250 disposed between the
an object, the distance on the optical axis between the object image-side surface 242 of the fourth lens element 240 and an
side surface 111 of the first lens element 110 and the elec            image plane 260; the IR filter 250 is made of glass and has no
tronic sensor is TTL, and it satisfies the relation: TTL=2.54          influence on the focal length of the image-capturing lens
(mm).                                                                  assembly.
   In the first embodiment of the present optical image-cap               The equation of the aspheric surface profiles of the second
turing lens assembly, half of the diagonal length of the effec embodiment has the same form as that of the first embodi
tive pixel area of the electronic sensor is ImgH, the distance         ment.
on the optical axis between the object-side surface 111 of the 25 In the second embodiment of the present optical image
first lens element 110 and the electronic sensor is TTL, the           capturing lens assembly, the focal length of the assembly is f.
thickness of the second lens element 120 on the optical axis is and it satisfies the relation: f1.70 (mm).
CT2, and they satisfy the relation: TTL/(ImgHxCT2)'-                      In the second embodiment of the present optical image
4.09.                                                                  capturing lens assembly, the f-number of the assembly is Fno,
   In the first embodiment of the present optical image-cap 30 and it satisfies the relation: Fno=2.08.
turing lens assembly, the distance on the optical axis between            In the second embodiment of the present optical image
the stop 100 and the electronic sensor is SL, the distance on capturing lens assembly, half of the maximum field of view of
the optical axis between the object-side surface 111 of the first the assembly is HFOV, and it satisfies the relation:
lens element 110 and the electronic sensor is TTL, and they HFOV=37.5 (degrees).
satisfy the relation: SL/TTL=0.87.                                  35    In the second embodiment of the present optical image
   In the first embodiment of the present optical image-cap capturing lens assembly, the Abbe number of the first lens
turing lens assembly, a light ray having an incident angle of element 210 is V1, the Abbe number of the second lens
36.5 degrees with respect to the optical axis and passing element 220 is V2, and they satisfy the relation: V1-V2=32.5.
through the center of the stop 100 intersects the image-side              In the second embodiment of the present optical image
surface 142 of the fourth lens element 140 at a point, the 40 capturing lens assembly, the radius of curvature of the image
perpendicular distance from the point to the optical axis is side surface 242 of the fourth lens element 240 is R8, the focal
Yc1, half of the diagonal length of the effective pixel area of length of the assembly is f, and they satisfy the relation:
the electronic sensor is ImgH, and they satisfy the relation:          R8/EO.26.
Yc1/ImgH=0.75.                                                            In the second embodiment of the present optical image
   In the first embodiment of the present optical image-cap- 45 capturing lens assembly, the focal length of the assembly is f.
turing lens assembly, a light ray having an incident angle of the focal length of the third lens element 230 is f3, the focal
37.2 degrees with respect to the optical axis and passing length of the first lens element 210 is f1, and they satisfy the
through the center of the stop 100 intersects the image-side relation: (f/f3)-(f7f1)=1.00.
surface 142 of the fourth lens element 140 at a point, the                In the second embodiment of the present optical image
perpendicular distance from the point to the optical axis is 50 capturing lens assembly, the thickness of the second lens
Yc2, half of the diagonal length of the effective pixel area of element 220 on the optical axis is CT2, and it satisfies the
the electronic sensor is ImgH, and they satisfy the following relation: CT2=0.280 (mm).
relation: Yc2/ImgH=0.77.                                                  In the second embodiment of the present optical image
   The detailed optical data of the first embodiment is shown capturing lens assembly, it is further provided with an elec
in FIG. 11 (TABLE 1), and the aspheric surface data is shown 55 tronic sensor disposed at the image plane 260 for image
in FIG. 12 (TABLE 2), wherein the units of the radius of formation of an object, the distance on the optical axis
curvature, the thickness and the focal length are expressed in between the object-side surface 211 of the first lens element
 mm, and HFOV is half of the maximum field of view.                    210 and the electronic sensor is TTL, and it satisfies the
   FIG. 2A shows an optical image-capturing lens assembly              relation: TTL=2.43 (mm).
in accordance with a second embodiment of the present             60      In the second embodiment of the present optical image
invention, and FIG. 2B shows the aberration curves of the              capturing lens assembly, half of the diagonal length of the
second embodiment of the present invention. The optical                effective pixel area of the electronic sensor is ImgH, the
image-capturing lens assembly in the second embodiment                 distance on the optical axis between the object-side Surface
mainly comprises four lens elements, in order from an object           211 of the first lens element 210 and the electronic sensor is
side to an image side: a plastic first lens element 210 with      65   TTL, the thickness of the second lens element 220 on the
positive refractive power having a convex object-side Surface          optical axis is CT2, and they satisfy the relation: TTL/(ImgHx
211 and a convex image-side surface 212, both of the surfaces          CT2)/2=4.05.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 52 of 60 PageID #: 93


                                                      US 8,395,691 B2
                             13                                                                        14
   In the second embodiment of the present optical image                   In the third embodiment of the present optical image-cap
capturing lens assembly, the distance on the optical axis               turing lens assembly, half of the maximum field of view of the
between the stop 200 and the electronic sensor is SL, the               assembly is HFOV, and it satisfies the relation: HFOV=37.1
distance on the optical axis between the object-side Surface            (degrees).
211 of the first lens element 210 and the electronic sensor is             In the third embodiment of the present optical image-cap
TTL, and they satisfy the relation: SL/TTL=0.98.                        turing lens assembly, the Abbe number of the first lens ele
   In the second embodiment of the present optical image                ment 310 is V1, the Abbe number of the second lens element
capturing lens assembly, a light ray having an incident angle           320 is V2, and they satisfy the relation: V1-V2–34.5.
of 36.5 degrees with respect to the optical axis and passing               In the third embodiment of the present optical image-cap
through the center of the stop 200 intersects the image-side       10   turing lens assembly, the radius of curvature of the image-side
surface 242 of the fourth lens element 240 at a point, the              surface 342 of the fourth lens element 340 is R8, the focal
perpendicular distance from the point to the optical axis is            length of the assembly is f, and they satisfy the relation:
                                                                        R8/EO.37.
Yc1, half of the diagonal length of the effective pixel area of            In the third embodiment of the present optical image-cap
the electronic sensor is ImgH, and they satisfy the relation:      15   turing lens assembly, the focal length of the assembly is f, the
Yc1/ImgH=0.72.                                                          focallength of the third lens element 330 is f3, the focallength
   In the second embodiment of the present optical image                of the first lens element 310 is fl, and they satisfy the relation:
capturing lens assembly, a light ray having an incident angle           (f/f3)-(f7f1)=1.24.
of 37.2 degrees with respect to the optical axis and passing               In the third embodiment of the present optical image-cap
through the center of the stop 200 intersects the image-side            turing lens assembly, the thickness of the second lens element
surface 242 of the fourth lens element 240 at a point, the              320 on the optical axis is CT2, and it satisfies the relation:
perpendicular distance from the point to the optical axis is            CT2=0.254 (mm).
Yc2, half of the diagonal length of the effective pixel area of            In the third embodiment of the present optical image-cap
the electronic sensor is ImgH, and they satisfy the following           turing lens assembly, it is further provided with an electronic
relation: Yc2/ImgH=0.75.                                           25   sensor disposed at the image plane 360 for image formation of
   The detailed optical data of the second embodiment is                an object, the distance on the optical axis between the object
shown in FIG. 13 (TABLE 3), and the aspheric surface data is            side surface 311 of the first lens element 310 and the elec
shown in FIG. 14 (TABLE 4), wherein the units of the radius             tronic sensor is TTL, and it satisfies the relation: TTL=2.77
of curvature, the thickness and the focal length are expressed          (mm).
in mm, and HFOV is half of the maximum field of view.              30      In the third embodiment of the present optical image-cap
   FIG. 3A shows an optical image-capturing lens assembly               turing lens assembly, half of the diagonal length of the effec
in accordance with a third embodiment of the present inven              tive pixel area of the electronic sensor is ImgH, the distance
tion, and FIG. 3B shows the aberration curves of the third              on the optical axis between the object-side surface 311 of the
embodiment of the present invention. The optical image                  first lens element 310 and the electronic sensor is TTL, the
capturing lens assembly in the third embodiment mainly             35   thickness of the second lens element 320 on the optical axis is
comprises four lens elements, in order from an object side to           CT2, and they satisfy the relation: TTL/(ImgHxCT2)'-
an image side: a plastic first lens element 310 with positive           4.49.
refractive power having a convex object-side surface 311 and               In the third embodiment of the present optical image-cap
a convex image-side surface 312, both of the surfaces 311 and           turing lens assembly, the distance on the optical axis between
312 being aspheric; a plastic second lens element 320 with         40   the stop 300 and the electronic sensor is SL, the distance on
negative refractive power having a convex object-side Surface           the optical axis between the object-side surface 311 of the first
321 and a concave image-side surface 322, both of the sur               lens element 310 and the electronic sensor is TTL, and they
faces 321 and 322 being aspheric; a plastic third lens element          satisfy the relation: SL/TTL=0.83.
330 with positive refractive power having a concave object                 In the third embodiment of the present optical image-cap
side surface 331 and a convex image-side surface 332, both of      45   turing lens assembly, a light ray having an incident angle of
the surfaces 331 and 332 being aspheric; a plastic fourth lens          36.5 degrees with respect to the optical axis and passing
element 340 with negative refractive power having a concave             through the center of the stop 300 intersects the image-side
object-side Surface 341 and a concave image-side Surface                surface 342 of the fourth lens element 340 at a point, the
342, both of the surfaces 341 and 342 being aspheric and at             perpendicular distance from the point to the optical axis is
least one inflection point being formed on at least one of the     50   Yc1, half of the diagonal length of the effective pixel area of
Surfaces 341 and 342. Moreover, the optical image-capturing             the electronic sensor is ImgH, and they satisfy the relation:
lens assembly is provided with a stop 300 disposed between              Yc1/ImgH=0.72.
the first lens element 310 and the second lens element 320.                The detailed optical data of the third embodiment is shown
The optical image-capturing lens assembly further comprises             in FIG. 15 (TABLE 5), and the aspheric surface data is shown
an IR filter 350 disposed between the image-side surface 342       55   in FIG. 16A (TABLE 6A) and FIG. 16B (TABLE 6B),
of the fourth lens element 340 and an image plane 360; the IR           wherein the units of the radius of curvature, the thickness and
filter 350 is made of glass and has no influence on the focal           the focal length are expressed in mm, and HFOV is half of the
length of the image-capturing lens assembly.                            maximum field of view.
   The equation of the aspheric surface profiles of the third              FIG. 4A shows an optical image-capturing lens assembly
embodiment has the same form as that of the first embodi           60   in accordance with a fourth embodiment of the present inven
 ment.                                                                  tion, and FIG. 4B shows the aberration curves of the fourth
    In the third embodiment of the present optical image-cap            embodiment of the present invention. The optical image
turing lens assembly, the focal length of the assembly is f, and        capturing lens assembly in the fourth embodiment mainly
it satisfies the relation: f=1.99 (mm).                                 comprises four lens elements, in order from an object side to
    In the third embodiment of the present optical image-cap       65   an image side: a plastic first lens element 410 with positive
turing lens assembly, the f-number of the assembly is Fno,              refractive power having a convex object-side Surface 411 and
and it satisfies the relation: Fno=2.80.                                a convex image-side surface 412, both of the surfaces 411 and
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 53 of 60 PageID #: 94


                                                       US 8,395,691 B2
                               15                                                                     16
412 being aspheric; a plastic second lens element 420 with               between the stop 400 and the electronic sensor is SL, the
negative refractive power having a convex object-side Surface            distance on the optical axis between the object-side Surface
421 and a concave image-side surface 422, both of the Sur                411 of the first lens element 410 and the electronic sensor is
faces 421 and 422 being aspheric; a plastic third lens element           TTL, and they satisfy the relation: SL/TTL=0.99.
430 with positive refractive power having a concave object          5       In the fourth embodiment of the present optical image
side surface 431 and a convex image-side surface 432, both of            capturing lens assembly, a light ray having an incident angle
the surfaces 431 and 432 being aspheric; a plastic fourth lens           of 36.5 degrees with respect to the optical axis and passing
element 440 with positive refractive power having a convex               through the center of the stop 400 intersects the image-side
object-side Surface 441 and a concave image-side Surface                 surface 442 of the fourth lens element 440 at a point, the
442, both of the surfaces 441 and 442 being aspheric and at         10
                                                                         perpendicular distance from the point to the optical axis is
least one inflection point being formed on at least one of the           Yc1, half of the diagonal length of the effective pixel area of
Surfaces 441 and 442. Moreover, the optical image-capturing              the electronic sensor is ImgH, and they satisfy the relation:
lens assembly is provided with a stop 400 disposed between               Yc1/ImgH=0.76.
the object and the first lens element 410. The optical image
capturing lens assembly further comprises an IR filter 450          15      In the fourth embodiment of the present optical image
disposed between the image-side surface 442 of the fourth                capturing lens assembly, a light ray having an incident angle
lens element 440 and an image plane 460; the IR filter 450 is            of 37.2 degrees with respect to the optical axis and passing
made of glass and has no influence on the focal length of the            through the center of the stop 400 intersects the image-side
image-capturing lens assembly.                                           surface 442 of the fourth lens element 440 at a point, the
   The equation of the aspheric surface profiles of the fourth           perpendicular distance from the point to the optical axis is
embodiment has the same form as that of the first embodi                 Yc2, half of the diagonal length of the effective pixel area of
 ment.                                                                   the electronic sensor is ImgH, and they satisfy the following
  In the fourth embodiment of the present optical image                  relation: Yc2/ImgH=0.78.
capturing lens assembly, the focal length of the assembly is f.             The detailed optical data of the fourth embodiment is
and it satisfies the relation: f 2.23 (mm).                         25   shown in FIG.17 (TABLE 7), and the aspheric surface data is
  In the fourth embodiment of the present optical image                  shown in FIG. 18 (TABLE 8), wherein the units of the radius
capturing lens assembly, the f-number of the assembly is Fno,            of curvature, the thickness and the focal length are expressed
and it satisfies the relation: Fno=2.82.                                 in mm, and HFOV is half of the maximum field of view.
   In the fourth embodiment of the present optical image                    FIG. 5A shows an optical image-capturing lens assembly
capturing lens assembly, half of the maximum field of view of       30
                                                                         in accordance with a fifth embodiment of the present inven
the assembly is HFOV, and it satisfies the relation:                     tion, and FIG. 5B shows the aberration curves of the fifth
HFOV=37.2 (degrees).                                                     embodiment of the present invention. The optical image
   In the fourth embodiment of the present optical image                 capturing lens assembly in the fifth embodiment mainly com
capturing lens assembly, the Abbe number of the first lens
element 410 is V1, the Abbe number of the second lens               35   prises four lens elements, in order from an object side to an
element 420 is V2, and they satisfy the relation: V1-V2=32.5.            image side: a plastic first lens element 510 with positive
  In the fourth embodiment of the present optical image                  refractive power having a convex object-side surface 511 and
capturing lens assembly, the radius of curvature of the image            a convex image-side surface 512, both of the surfaces 511 and
 side surface 442 of the fourth lens element 440 is R8, the focal        512 being aspheric; a plastic second lens element 520 with
length of the assembly is f, and they satisfy the relation:         40   negative refractive power having a concave object-side Sur
R8/f=0.36.                                                               face 521 and a concave image-side surface 522, both of the
   In the fourth embodiment of the present optical image                 surfaces 521 and 522 being aspheric; a plastic third lens
capturing lens assembly, the focal length of the assembly is f.          element 530 with positive refractive power having a concave
the focal length of the third lens element 430 is f3, the focal          object-side surface 531 and a convex image-side surface 532,
length of the first lens element 410 is f1, and they satisfy the    45   both of the surfaces 531 and 532 being aspheric; a plastic
relation: (f7f3)-(f/fl)=-1.07.                                           fourth lens element 540 with negative refractive power having
   In the fourth embodiment of the present optical image                 a convex object-side Surface 541 and a concave image-side
capturing lens assembly, the thickness of the second lens                surface 542, both of the surfaces 541 and 542 being aspheric
element 420 on the optical axis is CT2, and it satisfies the             and at least one inflection point being formed on at least one
relation: CT2=0.250 (mm).                                           50
                                                                         of the surfaces 541 and 542. Moreover, the optical image
   In the fourth embodiment of the present optical image                 capturing lens assembly is provided with a stop 500 disposed
capturing lens assembly, it is further provided with an elec             between the object and the first lens element 510. The optical
tronic sensor disposed at the image plane 460 for image                  image-capturing lens assembly further comprises an IR filter
formation of an object, the distance on the optical axis                 550 disposed between the image-side surface 542 of the
between the object-side surface 411 of the first lens element       55
                                                                         fourth lens element 540 and an image plane 560; the IR filter
410 and the electronic sensor is TTL, and it satisfies the
relation: TTL=2.80 (mm).                                                 550 is made of glass and has no influence on the focal length
   In the fourth embodiment of the present optical image                 of the image-capturing lens assembly.
capturing lens assembly, half of the diagonal length of the                 The equation of the aspheric surface profiles of the fifth
effective pixel area of the electronic sensor is ImgH, the          60   embodiment has the same form as that of the first embodi
distance on the optical axis between the object-side Surface             ment.
411 of the first lens element 410 and the electronic sensor is               In the fifth embodiment of the present optical image-cap
TTL, the thickness of the second lens element 420 on the                 turing lens assembly, the focal length of the assembly is f, and
optical axis is CT2, and they satisfy the relation: TTL/(ImgHx           it satisfies the relation: f=1.66 (mm).
CT2)'?–4.30.                                                        65       In the fifth embodiment of the present optical image-cap
  In the fourth embodiment of the present optical image                  turing lens assembly, the f-number of the assembly is Fno,
capturing lens assembly, the distance on the optical axis                and it satisfies the relation: Fno=2.40.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 54 of 60 PageID #: 95


                                                     US 8,395,691 B2
                                17                                                                 18
   In the fifth embodiment of the present optical image-cap            FIG. 6A shows an optical image-capturing lens assembly
turing lens assembly, half of the maximum field of view of the in accordance with a sixth embodiment of the present inven
assembly is HFOV, and it satisfies the relation: HFOV=37.9 tion, and FIG. 6B shows the aberration curves of the sixth
(degrees).                                                          embodiment of the present invention. The optical image
   In the fifth embodiment of the present optical image-cap- 5 capturing lens assembly in the sixth embodiment mainly
turing lens assembly, the Abbe number of the first lens ele comprises four lens elements, in order from an object side to
ment 510 is V1, the Abbe number of the second lens element          an image side: a plastic first lens element 610 with positive
520 is V2, and they satisfy the relation: V1-V2–34.5.               refractive power having a convex object-side surface 611 and
   In the fifth embodiment of the present optical image-cap a convex image-side surface 612, both of the surfaces 611 and
turing lens assembly, the radius of curvature of the image-side 10 612 being aspheric; a plastic second lens element 620 with
surface 542 of the fourth lens element 540 is R8, the focal         negative refractive power having a concave object-side Sur
length of the assembly is f, and they satisfy the relation:         face 621 and a concave image-side surface 622, both of the
R8/f=0.36.
   In the fifth embodiment of the present optical image-cap surfaces 621 and 622 being aspheric; a plastic third lens
turing lens assembly, the focal length of the assembly is f, the 15 element 630 with positive refractive power having a concave
focal length of the third lens element 530 is f3, the focallength object-side surface 631 and a convex image-side surface 632,
of the first lens element 510 is fl, and they satisfy the relation: both of the surfaces 631 and 632 being aspheric; a plastic
(f/f3)-(f/fl)=-0.47.                                                fourth lens element 640 with negative refractive power having
   In the fifth embodiment of the present optical image-cap a concave object-side Surface 641 and a concave image-side
turing lens assembly, the thickness of the second lens element 20 surface 642, both of the surfaces 641 and 642 being aspheric
520 on the optical axis is CT2, and it satisfies the relation:      and at least one inflection point being formed on at least one
CT2=0.245 (mm).                                                     of the surfaces 641 and 642. Moreover, the optical image
   In the fifth embodiment of the present optical image-cap capturing lens assembly is provided with a stop 600 disposed
turing lens assembly, it is further provided with an electronic between the first lens element 610 and the second lens ele
sensor disposed at the image plane 560 for image formation of 25 ment 620. The optical image-capturing lens assembly further
an object, the distance on the optical axis between the object comprises an IR filter 650 disposed between the image-side
side surface 511 of the first lens element 510 and the elec         surface 642 of the fourth lens element 640 and an image plane
tronic sensor is TTL, and it satisfies the relation: TTL=2.25       660; the IR filter 650 is made of glass and has no influence on
(mm).                                                               the focal length of the image-capturing lens assembly.
   In the fifth embodiment of the present optical image-cap- 30 The equation of the aspheric surface profiles of the sixth
turing lens assembly, half of the diagonal length of the effec embodiment has the same form as that of the first embodi
tive pixel area of the electronic sensor is ImgH, the distance       ment.
on the optical axis between the object-side surface 511 of the         In the sixth embodiment of the present optical image
first lens element 510 and the electronic sensor is TTL, the        capturing lens assembly, the focal length of the assembly is f.
thickness of the second lens element 520 on the optical axis is 35 and it satisfies the relation: f2.06 (mm).
CT2, and they satisfy the relation: TTL/(ImgHxCT2)'-                   In the sixth embodiment of the present optical image
4.01.                                                               capturing lens assembly, the f-number of the assembly is Fno,
   In the fifth embodiment of the present optical image-cap and it satisfies the relation: Fno=2.45.
turing lens assembly, the distance on the optical axis between         In the sixth embodiment of the present optical image
the stop 500 and the electronic sensor is SL, the distance on 40 capturing lens assembly, half of the maximum field of view of
the optical axis between the object-side surface 511 of the first the assembly is HFOV, and it satisfies the relation:
lens element 510 and the electronic sensor is TTL, and they HFOV=33.0 (degrees).
satisfy the relation: SL/TTL=0.98.                                     In the sixth embodiment of the present optical image
   In the fifth embodiment of the present optical image-cap capturing lens assembly, the Abbe number of the first lens
turing lens assembly, a light ray having an incident angle of 45 element 610 is V1, the Abbe number of the second lens
36.5 degrees with respect to the optical axis and passing element 620 is V2, and they satisfy the relation: V1-V2=32.5.
through the center of the stop 500 intersects the image-side           In the sixth embodiment of the present optical image
surface 542 of the fourth lens element 540 at a point, the capturing lens assembly, the radius of curvature of the image
perpendicular distance from the point to the optical axis is side surface 642 of the fourth lens element 640 is R8, the focal
Yc1, half of the diagonal length of the effective pixel area of 50 length of the assembly is f, and they satisfy the relation:
the electronic sensor is ImgH, and they satisfy the relation:       R8/EO.37.
Yc1/ImgH=0.65.                                                         In the sixth embodiment of the present optical image
   In the fifth embodiment of the present optical image-cap capturing lens assembly, the focal length of the assembly is f.
turing lens assembly, a light ray having an incident angle of the focal length of the third lens element 630 is f3, the focal
37.2 degrees with respect to the optical axis and passing 55 length of the first lens element 610 is f1, and they satisfy the
through the center of the stop 500 intersects the image-side relation: (f/f3)-(f7f1)=1.06.
surface 542 of the fourth lens element 540 at a point, the             In the sixth embodiment of the present optical image
perpendicular distance from the point to the optical axis is capturing lens assembly, the thickness of the second lens
Yc2, half of the diagonal length of the effective pixel area of element 620 on the optical axis is CT2, and it satisfies the
the electronic sensor is ImgH, and they satisfy the following 60 relation: CT2=0.300 (mm).
relation: Yc2/ImgH=0.67.                                               In the sixth embodiment of the present optical image
   The detailed optical data of the fifth embodiment is shown capturing lens assembly, it is further provided with an elec
in FIG. 19 (TABLE9), and the aspheric surface data is shown tronic sensor disposed at the image plane 660 for image
in FIG. 20A (TABLE 10A) and FIG. 20B (TABLE 10B), formation of an object, the distance on the optical axis
wherein the units of the radius of curvature, the thickness and 65 between the object-side surface 611 of the first lens element
the focal length are expressed in mm, and HFOV is half of the 610 and the electronic sensor is TTL, and it satisfies the
maximum field of view.                                              relation: TTL=3.14 (mm).
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 55 of 60 PageID #: 96


                                                     US 8,395,691 B2
                             19                                                                      20
   In the sixth embodiment of the present optical image                side surface 742 of the fourth lens element 740 is R8, the focal
capturing lens assembly, half of the diagonal length of the            length of the assembly is f, and they satisfy the relation:
effective pixel area of the electronic sensor is ImgH, the             R8/EO.39.
distance on the optical axis between the object-side Surface              In the seventh embodiment of the present optical image
 611 of the first lens element 610 and the electronic sensor is        capturing lens assembly, the focal length of the assembly is f.
TTL, the thickness of the second lens element 620 on the               the focal length of the third lens element 730 is f3, the focal
optical axis is CT2, and they satisfy the relation: TTL/(ImgHx         length of the first lens element 710 is f1, and they satisfy the
CT2)!/2=4.99.                                                          relation: (f/f3)-(f/fl)=-1.41.
   In the sixth embodiment of the present optical image                   In the seventh embodiment of the present optical image
capturing lens assembly, the distance on the optical axis         10   capturing lens assembly, the thickness of the second lens
between the stop 600 and the electronic sensor is SL, the              element 720 on the optical axis is CT2, and it satisfies the
distance on the optical axis between the object-side Surface           relation: CT2=0.253 (mm).
 611 of the first lens element 610 and the electronic sensor is
                                                                          In the seventh embodiment of the present optical image
                                                                       capturing lens assembly, it is further provided with an elec
TTL, and they satisfy the relation: SL/TTL=0.81.                  15   tronic sensor disposed at the image plane 760 for image
   The detailed optical data of the sixth embodiment is shown          formation of an object, the distance on the optical axis
in FIG. 21 (TABLE 11), and the aspheric surface data is                between the object-side surface 711 of the first lens element
shown in FIG.22 (TABLE 12), wherein the units of the radius            710 and the electronic sensor is TTL, and it satisfies the
of curvature, the thickness and the focal length are expressed         relation: TTL=2.74 (mm).
in mm, and HFOV is half of the maximum field of view.                     In the seventh embodiment of the present optical image
   FIG. 7A shows an optical image-capturing lens assembly              capturing lens assembly, half of the diagonal length of the
in accordance with a seventh embodiment of the present                 effective pixel area of the electronic sensor is ImgH, the
invention, and FIG. 7B shows the aberration curves of the              distance on the optical axis between the object-side Surface
seventh embodiment of the present invention. The optical               711 of the first lens element 710 and the electronic sensor is
image-capturing lens assembly in the seventh embodiment           25   TTL, the thickness of the second lens element 720 on the
mainly comprises four lens elements, in order from an object           optical axis is CT2, and they satisfy the relation: TTL/(ImgHx
side to an image side: a plastic first lens element 710 with           CT2)/2=4.12.
positive refractive power having a convex object-side Surface            In the seventh embodiment of the present optical image
711 and a convex image-side surface 712, both of the surfaces          capturing lens assembly, the distance on the optical axis
711 and 712 being aspheric; a plastic second lens element 720     30   between the stop 700 and the electronic sensor is SL, the
with negative refractive power having a convex object-side             distance on the optical axis between the object-side Surface
surface 721 and a concave image-side surface 722, both of the          711 of the first lens element 710 and the electronic sensor is
surfaces 721 and 722 being aspheric; a plastic third lens              TTL, and they satisfy the relation: SL/TTL=0.98.
element 730 with negative refractive power having a concave               In the seventh embodiment of the present optical image
object-side surface 731 and a convex image-side surface 732,      35   capturing lens assembly, a light ray having an incident angle
both of the surfaces 731 and 732 being aspheric; a plastic             of 36.5 degrees with respect to the optical axis and passing
fourth lens element 740 with positive refractive power having          through the center of the stop 700 intersects the image-side
a convex object-side Surface 741 and a concave image-side              surface 742 of the fourth lens element 740 at a point, the
surface 742, both of the surfaces 741 and 742 being aspheric           perpendicular distance from the point to the optical axis is
and at least one inflection point being formed on at least one    40   Yc1, half of the diagonal length of the effective pixel area of
of the surfaces 741 and 742. Moreover, the optical image               the electronic sensor is ImgH, and they satisfy the relation:
capturing lens assembly is provided with a stop 700 disposed           Yc1/ImgH=0.75.
between the object and the first lens element 710. The optical            The detailed optical data of the seventh embodiment is
image-capturing lens assembly further comprises an IR filter           shown in FIG. 23 (TABLE 13), and the aspheric surface data
750 disposed between the image-side surface 742 of the            45   is shown in FIG. 24 (TABLE 14), wherein the units of the
fourth lens element 740 and an image plane 760; the IR filter          radius of curvature, the thickness and the focal length are
750 is made of glass and has no influence on the focal length          expressed in mm, and HFOV is half of the maximum field of
of the image-capturing lens assembly.                                  view.
   The equation of the aspheric surface profiles of the seventh           FIG. 8A shows an optical image-capturing lens assembly
embodiment has the same form as that of the first embodi          50   in accordance with an eighth embodiment of the present
 ment.                                                                 invention, and FIG. 8B shows the aberration curves of the
  In the seventh embodiment of the present optical image               eighth embodiment of the present invention. The optical
capturing lens assembly, the focal length of the assembly is f.        image-capturing lens assembly in the eighth embodiment
and it satisfies the relation: f2.30 (mm).                             mainly comprises four lens elements, in order from an object
  In the seventh embodiment of the present optical image          55   side to an image side: a plastic first lens element 810 with
capturing lens assembly, the f-number of the assembly is Fno,          positive refractive power having a convex object-side Surface
and it satisfies the relation: Fno=2.85.                               811 and a concave image-side surface 812, both of the sur
   In the seventh embodiment of the present optical image              faces 811 and 812 being aspheric; a plastic second lens ele
capturing lens assembly, half of the maximum field of view of          ment 820 with negative refractive power having a concave
the assembly is HFOV, and it satisfies the relation:              60   object-side Surface 821 and a concave image-side Surface
HFOV=37.0 (degrees).                                                   822, both of the surfaces 821 and 822 being aspheric; a plastic
   In the seventh embodiment of the present optical image              third lens element 830 with positive refractive power having
capturing lens assembly, the Abbe number of the first lens             a concave object-side Surface 831 and a convex image-side
element 710 is V1, the Abbe number of the second lens                  surface 832, both of the surfaces 831 and 832 being aspheric;
element 720 is V2, and they satisfy the relation: V1-V2=34.5.     65   a plastic fourth lens element 840 with negative refractive
  In the seventh embodiment of the present optical image               power having a concave object-side Surface 841 and a con
capturing lens assembly, the radius of curvature of the image          cave image-side surface 842, both of the surfaces 841 and 842
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 56 of 60 PageID #: 97


                                                       US 8,395,691 B2
                             21                                                                       22
being aspheric and at least one inflection point being formed            perpendicular distance from the point to the optical axis is
on at least one of the surfaces 841 and 842. Moreover, the               Yc1, half of the diagonal length of the effective pixel area of
optical image-capturing lens assembly is provided with a stop            the electronic sensor is ImgH, and they satisfy the relation:
800 disposed between the first lens element 810 and the                  Yc1/ImgH=0.70.
second lens element 820. The optical image-capturing lens                   In the eighth embodiment of the present optical image
assembly further comprises an IR filter 850 disposed between             capturing lens assembly, a light ray having an incident angle
the image-side surface 842 of the fourth lens element 840 and            of 37.2 degrees with respect to the optical axis and passing
an image plane 860; the IR filter 850 is made of glass and has           through the center of the stop 800 intersects the image-side
no influence on the focal length of the image-capturing lens             surface 842 of the fourth lens element 840 at a point, the
assembly.                                                           10
                                                                         perpendicular distance from the point to the optical axis is
   The equation of the aspheric surface profiles of the eighth           Yc2, half of the diagonal length of the effective pixel area of
embodiment has the same form as that of the first embodi
 ment.                                                                   the electronic sensor is ImgH, and they satisfy the following
  In the eighth embodiment of the present optical image                  relation: Yc2/ImgH=0.71.
capturing lens assembly, the focal length of the assembly is f.     15      The detailed optical data of the eighth embodiment is
and it satisfies the relation: f2.42 (mm).                               shown in FIG. 25 (TABLE 15), and the aspheric surface data
  In the eighth embodiment of the present optical image                  is shown in FIG. 26 (TABLE 16), wherein the units of the
capturing lens assembly, the f-number of the assembly is Fno,            radius of curvature, the thickness and the focal length are
and it satisfies the relation: Fno=2.60.                                 expressed in mm, and HFOV is half of the maximum field of
   In the eighth embodiment of the present optical image                 view.
capturing lens assembly, half of the maximum field of view of               FIG. 9A shows an optical image-capturing lens assembly
the assembly is HFOV, and it satisfies the relation:                     in accordance with a ninth embodiment of the present inven
HFOV=38.5 (degrees).                                                     tion, and FIG. 9B shows the aberration curves of the ninth
   In the eighth embodiment of the present optical image                 embodiment of the present invention. The optical image
capturing lens assembly, the Abbe number of the first lens          25   capturing lens assembly in the ninth embodiment mainly
element 810 is V1, the Abbe number of the second lens                    comprises four lens elements, in order from an object side to
element 820 is V2, and they satisfy the relation: V1-V2=32.1.            an image side: a plastic first lens element 910 with positive
  In the eighth embodiment of the present optical image                  refractive power having a convex object-side surface 911 and
capturing lens assembly, the radius of curvature of the image            a convex image-side surface 912, both of the surfaces 911 and
 side surface 842 of the fourth lens element 840 is R8, the focal   30   912 being aspheric; a plastic second lens element 920 with
length of the assembly is f, and they satisfy the relation:              negative refractive power having a concave object-side Sur
R8/f=0.49.                                                               face 921 and a concave image-side surface 922, both of the
   In the eighth embodiment of the present optical image                 surfaces 921 and 922 being aspheric; a plastic third lens
capturing lens assembly, the focal length of the assembly is f.          element 930 with positive refractive power having a concave
the focal length of the third lens element 830 is f3, the focal     35   object-side surface 931 and a convex image-side surface 932,
length of the first lens element 810 is f1, and they satisfy the         both of the surfaces 931 and 932 being aspheric; a plastic
relation: (f7f3)-(f/fl)=0.40.                                            fourth lens element 940 with negative refractive power having
   In the eighth embodiment of the present optical image                 a convex object-side Surface 941 and a concave image-side
capturing lens assembly, the thickness of the second lens                surface 942, both of the surfaces 941 and 942 being aspheric
element 820 on the optical axis is CT2, and it satisfies the        40   and at least one inflection point being formed on at least one
relation: CT2=0.250 (mm).                                                of the surfaces 941 and 942. Moreover, the optical image
   In the eighth embodiment of the present optical image                 capturing lens assembly is provided with a stop 900 disposed
capturing lens assembly, it is further provided with an elec             between the first lens element 910 and the second lens ele
tronic sensor disposed at the image plane 860 for image                  ment 920. The optical image-capturing lens assembly further
formation of an object, the distance on the optical axis            45   comprises an IR filter 950 disposed between the image-side
between the object-side surface 811 of the first lens element            surface 942 of the fourth lens element 940 and an image plane
810 and the electronic sensor is TTL, and it satisfies the               960; the IR filter 950 is made of glass and has no influence on
relation: TTL=2.83 (mm).                                                 the focal length of the image-capturing lens assembly.
   In the eighth embodiment of the present optical image                   The equation of the aspheric surface profiles of the ninth
capturing lens assembly, half of the diagonal length of the         50   embodiment has the same form as that of the first embodi
effective pixel area of the electronic sensor is ImgH, the               ment.
distance on the optical axis between the object-side Surface               In the ninth embodiment of the present optical image
811 of the first lens element 810 and the electronic sensor is           capturing lens assembly, the focal length of the assembly is f.
TTL, the thickness of the second lens element 820 on the                 and it satisfies the relation: f1.71 (mm).
optical axis is CT2, and they satisfy the relation: TTL/(ImgHx      55     In the ninth embodiment of the present optical image
CT2)!/2=4.08.                                                            capturing lens assembly, the f-number of the assembly is Fno,
   In the eighth embodiment of the present optical image                 and it satisfies the relation: Fno=2.40.
capturing lens assembly, the distance on the optical axis                  In the ninth embodiment of the present optical image
between the stop 800 and the electronic sensor is SL, the                capturing lens assembly, half of the maximum field of view of
distance on the optical axis between the object-side Surface        60   the assembly is HFOV, and it satisfies the relation:
811 of the first lens element 810 and the electronic sensor is           HFOV=37.2 (degrees).
TTL, and they satisfy the relation: SL/TTL=0.82.                           In the ninth embodiment of the present optical image
   In the eighth embodiment of the present optical image                 capturing lens assembly, the Abbe number of the first lens
capturing lens assembly, a light ray having an incident angle            element 910 is V1, the Abbe number of the second lens
of 36.5 degrees with respect to the optical axis and passing        65   element 920 is V2, and they satisfy the relation: V1-V2=32.5.
through the center of the stop 800 intersects the image-side               In the ninth embodiment of the present optical image
surface 842 of the fourth lens element 840 at a point, the               capturing lens assembly, the radius of curvature of the image
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 57 of 60 PageID #: 98


                                                       US 8,395,691 B2
                               23                                                                     24
 side surface 942 of the fourth lens element 940 is R8, the focal        side surface 1021 and a concave image-side surface 1022,
length of the assembly is f, and they satisfy the relation:              both of the surfaces 1021 and 1022 being aspheric; a plastic
R8/f=0.24.                                                               third lens element 1030 with positive refractive power having
   In the ninth embodiment of the present optical image                  a concave object-side Surface 1031 and a convex image-side
capturing lens assembly, the focal length of the assembly is f.          surface 1032, both of the surfaces 1031 and 1032 being
the focal length of the third lens element 930 is f3, the focal          aspheric; a plastic fourth lens element 1040 with negative
length of the first lens element 910 is f1, and they satisfy the         refractive power having a convex object-side surface 1041
relation: (f7f3)-(f/fl)=1.55.                                            and a concave image-side Surface 1042, both of the Surfaces
   In the ninth embodiment of the present optical image                  1041 and 1042 being aspheric and at least one inflection point
capturing lens assembly, the thickness of the second lens           10   being formed on at least one of the surfaces 1041 and 1042.
element 920 on the optical axis is CT2, and it satisfies the             Moreover, the optical image-capturing lens assembly is pro
relation: CT2=0.266 (mm).                                                vided with a stop 1000 disposed between the object and the
   In the ninth embodiment of the present optical image                  first lens element 1010. The optical image-capturing lens
capturing lens assembly, it is further provided with an elec             assembly further comprises an IR filter 1050 disposed
tronic sensor disposed at the image plane 960 for image             15   between the image-side surface 1042 of the fourth lens ele
formation of an object, the distance on the optical axis                 ment 1040 and an image plane 1060; the IR filter 1050 is
between the object-side surface 911 of the first lens element            made of glass and has no influence on the focal length of the
910 and the electronic sensor is TTL, and it satisfies the               image-capturing lens assembly.
relation: TTL=2.53 (mm).                                                    The equation of the aspheric surface profiles of the tenth
   In the ninth embodiment of the present optical image                  embodiment has the same form as that of the first embodi
capturing lens assembly, half of the diagonal length of the              ment.
effective pixel area of the electronic sensor is ImgH, the                 In the tenth embodiment of the present optical image
distance on the optical axis between the object-side Surface             capturing lens assembly, the focal length of the assembly is f.
911 of the first lens element 910 and the electronic sensor is           and it satisfies the relation: f-2.03 (mm).
TTL, the thickness of the second lens element 920 on the            25     In the tenth embodiment of the present optical image
optical axis is CT2, and they satisfy the relation: TTL/(ImgHx           capturing lens assembly, the f-number of the assembly is Fno,
CT2)'?–4.33.                                                             and it satisfies the relation: Fno=2.47.
   In the ninth embodiment of the present optical image                    In the tenth embodiment of the present optical image
capturing lens assembly, the distance on the optical axis                capturing lens assembly, half of the maximum field of view of
between the stop 900 and the electronic sensor is SL, the           30   the assembly is HFOV, and it satisfies the relation:
distance on the optical axis between the object-side Surface             HFOV=37.5 (degrees).
911 of the first lens element 910 and the electronic sensor is             In the tenth embodiment of the present optical image
TTL, and they satisfy the relation: SL/TTL=0.85.                         capturing lens assembly, the Abbe number of the first lens
   In the ninth embodiment of the present optical image                  element 1010 is V1, the Abbe number of the second lens
capturing lens assembly, a light ray having an incident angle       35   element 1020 is V2, and they satisfy the relation:
of 36.5 degrees with respect to the optical axis and passing             V1-V2=3.2.1.
through the center of the stop 900 intersects the image-side               In the tenth embodiment of the present optical image
surface 942 of the fourth lens element 940 at a point, the               capturing lens assembly, the radius of curvature of the image
perpendicular distance from the point to the optical axis is             side surface 1042 of the fourth lens element 1040 is R8, the
Yc1, half of the diagonal length of the effective pixel area of     40   focal length of the assembly is f, and they satisfy the relation:
the electronic sensor is ImgH, and they satisfy the relation:            R8/EO.25.
Yc1/ImgH=0.72.                                                              In the tenth embodiment of the present optical image
   In the ninth embodiment of the present optical image                  capturing lens assembly, the focal length of the assembly is f.
capturing lens assembly, a light ray having an incident angle            the focal length of the third lens element 1030 is f3, the focal
of 37.2 degrees with respect to the optical axis and passing        45   length of the first lens element 1010 is fl, and they satisfy the
through the center of the stop 900 intersects the image-side             relation: (f/f3)-(f7f1)=0.33.
surface 942 of the fourth lens element 940 at a point, the                  In the tenth embodiment of the present optical image
perpendicular distance from the point to the optical axis is             capturing lens assembly, the thickness of the second lens
Yc2, half of the diagonal length of the effective pixel area of          element 1020 on the optical axis is CT2, and it satisfies the
the electronic sensor is ImgH, and they satisfy the following       50   relation: CT2=0.280 (mm).
relation: Yc2/ImgH=0.75.                                                    In the tenth embodiment of the present optical image
   The detailed optical data of the ninth embodiment is shown            capturing lens assembly, it is further provided with an elec
in FIG. 27 (TABLE 17), and the aspheric surface data is                  tronic sensor disposed at the image plane 1060 for image
shown in FIG. 28 (TABLE18) wherein the units of the radius               formation of an object, the distance on the optical axis
of curvature, the thickness and the focal length are expressed      55   between the object-side surface 1011 of the first lens element
in mm, and HFOV is half of the maximum field of view.                    1010 and the electronic sensor is TTL, and it satisfies the
   FIG. 10A shows an optical image-capturing lens assembly               relation: TTL=2.47 (mm).
in accordance with a tenth embodiment of the present inven                  In the tenth embodiment of the present optical image
tion, and FIG. 10B shows the aberration curves of the tenth              capturing lens assembly, half of the diagonal length of the
embodiment of the present invention. The optical image              60   effective pixel area of the electronic sensor is ImgH, the
capturing lens assembly in the tenth embodiment mainly                   distance on the optical axis between the object-side Surface
comprises four lens elements, in order from an object side to            1011 of the first lens element 1010 and the electronic sensor
an image side: a plastic first lens element 1010 with positive           is TTL, the thickness of the second lens element 1020 on the
refractive power having a convex object-side surface 1011                optical axis is CT2, and they satisfy the relation: TTL/(ImgHx
and a convex image-side surface 1012, both of the surfaces          65   CT2)/2–3.76.
1011 and 1012 being aspheric; a plastic second lens element                In the tenth embodiment of the present optical image
1020 with negative refractive power having a concave object              capturing lens assembly, the distance on the optical axis
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 58 of 60 PageID #: 99


                                                       US 8,395,691 B2
                             25                                                                         26
between the stop 1000 and the electronic sensor is SL, the                     stop is disposed between the object and the second lens
distance on the optical axis between the object-side Surface                   element, the electronic sensor is disposed at an image
 1011 of the first lens element 1010 and the electronic sensor                 plane, a light ray having an incident angle of 36.5
is TTL, and they satisfy the relation: SL/TTL=0.97.                            degrees with respect to an optical axis and passing
   In the tenth embodiment of the present optical image                        through a center of the stop intersects the image-side
capturing lens assembly, a light ray having an incident angle                  Surface of the fourth lens element at a point, a perpen
of 36.5 degrees with respect to the optical axis and passing                   dicular distance from the point to the optical axis is Yc1,
through the center of the stop 1000 intersects the image-side                  half of a diagonal length of an effective pixel area of the
surface 1042 of the fourth lens element 1040 at a point, the                   electronic sensor is ImgH, a distance on the optical axis
perpendicular distance from the point to the optical axis is         10        between the stop and the electronic sensor is SL, a dis
Yc1, half of the diagonal length of the effective pixel area of                tance on the optical axis between the object-side Surface
the electronic sensor is ImgH, and they satisfy the relation:                  of the first lens element and the electronic sensoris TTL,
Yc1/ImgH=0.66.                                                                 and they satisfy the following relations:
   In the tenth embodiment of the present optical image
capturing lens assembly, a light ray having an incident angle        15
of 37.2 degrees with respect to the optical axis and passing                    O.70<SLATTL 31.20.
through the center of the stop 1000 intersects the image-side               2. The optical image-capturing lens assembly according to
surface 1042 of the fourth lens element 1040 at a point, the              claim 1, wherein the second lens element has a concave
perpendicular distance from the point to the optical axis is
Yc2, half of the diagonal length of the effective pixel area of           image-side Surface, and the third lens element has a concave
the electronic sensor is ImgH, and they satisfy the following             object-side Surface and a convex image-side Surface.
relation: Yc2/ImgH=0.69.                                                    3. The optical image-capturing lens assembly according to
   The detailed optical data of the tenth embodiment is shown             claim 2, wherein the third lens element has positive refractive
in FIG. 29 (TABLE 19), and the aspheric surface data is                   power and the fourth lens element has negative refractive
                                                                          power.
shown in FIG. 30A (TABLE 20A) and FIG. 30B (TABLE                    25
                                                                            4. The optical image-capturing lens assembly according to
20B), wherein the units of the radius of curvature, the thick             claim 3, wherein the second lens element has a concave
ness and the focal length are expressed in mm, and HFOV is                object-side Surface.
half of the maximum field of view.
   FIG.32 is a schematic view showing how Yc1 is defined in                  5. The optical image-capturing lens assembly according to
the ninth embodiment of the present optical image-capturing          30   claim 3, wherein the radius of curvature of the image-side
lens assembly. A light ray having an incident angle of 36.5               surface of the fourth lens element is R8, the focallength of the
degrees with respect to the optical axis and passing through              optical image-capturing lens assembly is f, and they satisfy
the center of the stop 900 intersects the image-side surface              the following relation:
942 of the fourth lens element 940 at a point. The perpendicu
lar distance from the point to the optical axis is defined as Yc1.   35
                                                                            6. The optical image-capturing lens assembly according to
   FIG.33 is a schematic view showing how Yc2 is defined in               claim 1, wherein the focallength of the optical image-captur
the ninth embodiment of the present optical image-capturing               ing lens assembly is f, the focal length of the third lens
lens assembly. A light ray having an incident angle of 37.2               element is f3, the focal length of the first lens element is fl,
degrees with respect to the optical axis and passing through              and they satisfy the following relation:
the center of the stop 900 intersects the image-side surface         40
942 of the fourth lens element 940 at a point. The perpendicu
lar distance from the point to the optical axis is defined as Yc2.          7. The optical image-capturing lens assembly according to
   It is to be noted that TABLES 1-20B (illustrated in FIGS.              claim 6, wherein the thickness of the second lens element on
11-30B respectively) show different data of the different                 the optical axis is CT2, and it satisfies the following relation:
embodiments; however, the data of the different embodi               45
ments are obtained from experiments. Therefore, any optical
image-capturing lens assembly of the same structure is con                  8. The optical image-capturing lens assembly according to
sidered to be within the scope of the present invention even if           claim 1, wherein the Abbe number of the first lens element is
it uses different data. The preferred embodiments depicted                V1, the Abbe number of the second lens element is V2, and
above are exemplary and are not intended to limit the scope of       50   they satisfy the following relation:
the present invention. TABLE 21 (illustrated in FIG. 31)                        28.5</1-2-342.O.
shows the data of the respective embodiments resulting from
the equations.                                                              9. The optical image-capturing lens assembly according to
   What is claimed is:                                                    claim 1, wherein a light ray having an incident angle of 37.2
   1. An optical image-capturing lens assembly comprising,           55   degrees with respect to the optical axis and passing through
in order from an object side to an image side:                            the center of the stop intersects the image-side Surface of the
   a first lens element with positive refractive power;                   fourth lens elementata point, the perpendicular distance from
   a second lens element with negative refractive power;                  the point to the optical axis is Yc2, half of the diagonal length
   a third lens element, the object-side and image-side Sur               of the effective pixel area of the electronic sensor is ImgH.
      faces thereof being aspheric; and                              60   and they satisfy the following relation:
   a fourth lens element having a concave image-side Surface,
      the object-side and image-side surfaces thereof being                  10. The optical image-capturing lens assembly according
      aspheric and at least one inflection point being formed
      on at least one of the object-side and image-side surfaces          to claim 1, wherein the distance on the optical axis between
     thereof,                                                        65   the object-side surface of the first lens element and the elec
   wherein the assembly is further provided with a stop and an            tronic sensor is TTL, and it satisfies the following relation:
     electronic sensor for image formation of an object, the                    1.80mm-TTL 3.20 mm.
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 59 of 60 PageID #: 100


                                                       US 8,395,691 B2
                               27                                                                      28
    11. The optical image-capturing lens assembly according              lens element and the electronic sensor is TTL, the thickness of
 to claim 10, wherein the distance on the optical axis between           the second lens element on the optical axis is CT2, and they
 the object-side surface of the first lens element and the elec          satisfy the following relation:
 tronic sensor is TTL, and it satisfies the following relation:
       2.20mm-TTL 52.70 mm.                                                 20. The optical image-capturing lens assembly according
    12. An optical image-capturing lens assembly comprising,             to claim 12, wherein the distance on the optical axis between
 in order from an object side to an image side:                          the object-side surface of the first lens element and the elec
    a first lens element with positive refractive power;                 tronic sensor is TTL, and it satisfies the following relation:
    a second lens element with negative refractive power;           10         2.20mm-TTL 52.70 mm.
    a plastic third lens element, the object-side and image-side            21. An optical image-capturing lens assembly comprising,
       Surfaces thereof being aspheric; and
    a plastic fourth lens element having a concave image-side            in order from an object side to an image side:
       Surface, the object-side and image-side Surfaces thereof             a first lens element with positive refractive power having a
       being aspheric and at least one inflection point being       15
                                                                               convex object-side Surface;
       formed on at least one of the object-side and image-side             a second lens element with negative refractive power;
                                                                            a plastic third lens element, the object-side and image-side
      surfaces thereof,                                                        Surfaces thereof being aspheric; and
   wherein the assembly is further provided with a stop and an              a plastic fourth lens element having a concave image-side
     electronic sensor for image formation of an object, the                   Surface, the object-side and image-side Surfaces thereof
     stop is disposed between the object and the second lens                   being aspheric and at least one inflection point being
     element, the electronic sensor is disposed at an image                    formed on at least one of the object-side and image-side
     plane, a light ray having an incident angle of 36.5                      surfaces thereof,
     degrees with respect to an optical axis and passing                   wherein the assembly is further provided with an electronic
     through a center of the stop intersects the image-side                  sensor for image formation of an object, the electronic
     Surface of the fourth lens element at a point, a perpen        25       sensor is disposed at an image plane, a distance on the
     dicular distance from the point to the optical axis is Yc1,             optical axis between the object-side surface of the first
     half of a diagonal length of an effective pixel area of the             lens element and the electronic sensor is TTL, and they
     electronic sensor is ImgH, a distance on the optical axis               satisfy the following relation:
     between the object-side surface of the first lens element                 1.80mm-TTL 3.20 mm.
     and the electronic sensor is TTL, and they satisfy the         30
                                                                            22. The optical image-capturing lens assembly according
     following relations:
                                                                         to claim 21, wherein the second lens element has a concave
       0.35<Yc1/ImgH-0.95; and                                           image-side Surface, and the third lens element has a concave
                                                                         object-side Surface and a convex image-side Surface.
       1.80 mm-TTL 3.20 mm.
                                                                    35
                                                                            23. The optical image-capturing lens assembly according
   13. The optical image-capturing lens assembly according               to claim 22, wherein the third lens element has positive refrac
                                                                         tive power and the fourth element has negative refractive
 to claim 12, wherein the first lens element has a convex                power.
 object-side Surface and the second lens element has a concave              24. The optical image-capturing lens assembly according
 image-side Surface.                                                     to claim 23, wherein the focal length of the optical image
    14. The optical image-capturing lens assembly according         40   capturing lens assembly is f, the focal length of the third lens
 to claim 13, wherein the third lens element has positive refrac         element is f3, the focal length of the first lens element is fl,
 tive power with a concave object-side Surface and a convex              and they satisfy the following relation:
 image-side Surface, and the fourth lens element has negative
 refractive power.
    15. The optical image-capturing lens assembly according         45     25. The optical image-capturing lens assembly according
 to claim 14, wherein the focal length of the optical image              to claim 23, wherein the Abbe number of the first lens element
 capturing lens assembly is f, the focal length of the third lens        is V1, the Abbe number of the second lens element is V2, and
 element is f3, the focal length of the first lens element is fl,        they satisfy the following relation:
 and they satisfy the following relation:                                      28.5</1-2-342.O.
                                                                    50
                                                                            26. The optical image-capturing lens assembly according
   16. The optical image-capturing lens assembly according               to claim 23, wherein a light ray having an incident angle of
                                                                         36.5 degrees with respect to the optical axis and passing
 to claim 15, wherein the fourth lens element has a concave              through the center of the stop intersects the image-side Sur
 object-side Surface.                                                    face of the fourth lens element at a point, the perpendicular
    17. The optical image-capturing lens assembly according         55   distance from the point to the optical axis is Yc1, half of the
 to claim 15, wherein the second lens element has a concave              diagonal length of the effective pixel area of the electronic
 object-side Surface.                                                    sensor is ImgH, and they satisfy the following relation:
    18. The optical image-capturing lens assembly according
 to claim 14, wherein the Abbenumber of the first lens element
 is V1, the Abbe number of the second lens element is V2, and       60      27. The optical image-capturing lens assembly according
 they satisfy the following relation:                                    to claim 23, wherein half of the diagonal length of the effec
                                                                         tive pixel area of the electronic sensor is ImgH, the distance
                                                                         on the optical axis between the object-side surface of the first
    19. The optical image-capturing lens assembly according              lens element and the electronic sensor is TTL, the thickness of
 to claim 14, wherein half of the diagonal length of the effec      65   the second lens element on the optical axis is CT2, and they
 tive pixel area of the electronic sensor is ImgH, the distance          satisfy the following relation:
 on the optical axis between the object-side surface of the first
Case 4:19-cv-00696-ALM Document 1-2 Filed 09/25/19 Page 60 of 60 PageID #: 101


                                                      US 8,395,691 B2
                            29                                                                 30
   28. The optical image-capturing lens assembly according            29. The optical image-capturing lens assembly according
 to claim 23, wherein the distance on the optical axis between     to claim 23, wherein the second lens element has a concave
 the object-side surface of the first lens element and the elec-   object-side Surface.
 tronic sensor is TTL, and it satisfies the following relation:
       2.20mm-TTL 52.70 mm.                                                             k   .   .   .   .
